 

Exhibit 10.5

 

Execution Version

 

CREDIT AGREEMENT

 

dated as of November 15, 2018

 

among

 

WAITR HOLDINGS INC.

as Borrower

 

VARIOUS LENDERS,

 

and

 

LUXOR CAPITAL GROUP, LP
as Administrative Agent and Lead Arranger

 

 

$60,000,000 Credit Facilities

 

 

 

 

 

TABLE OF CONTENTS

 

    Page Section 1. DEFINITIONS AND INTERPRETATION 1 1.1. Definitions 1 1.2.
Accounting Terms 18 1.3. Interpretation, etc 18 1.4. Certifications 19      
Section 2. LOANS 19 2.1. Term Loan 19 2.2. Pro Rata Shares 19 2.3. Use of
Proceeds 20 2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes
20 2.5. Interest on Term Loan 20 2.6. Default Interest 21 2.7. Voluntary
Prepayments 21 2.8. Application of Prepayments/Reductions 22 2.9. General
Provisions Regarding Payments 23 2.10. Ratable Sharing 24 2.11. Reserved] 24
2.12. Taxes; Withholding, etc 24 2.13. Obligation to Mitigate 26 2.14. Removal
or Replacement of a Lender 27 2.15. Conversion of the Notes 27       Section 3.
CONDITIONS PRECEDENT 27 3.1. Closing Date 27 3.2. Conditions Subsequent to the
Closing Date 30       Section 4. REPRESENTATIONS AND WARRANTIES OF BORROWER 30
4.1. Organization; Requisite Power and Authority; Qualification 30 4.2. Capital
Stock and Ownership 31 4.3. Due Authorization 31 4.4. No Conflict 31 4.5.
Governmental Consents 32 4.6. Binding Obligation 32 4.7. Historical Financial
Statements 32 4.8. Projections 32 4.9. No Material Adverse Change 32 4.10.
Adverse Proceedings, etc 32 4.11. Payment of Taxes 33 4.12. Properties 33 4.13.
Environmental Matters 33 4.14. No Defaults 34 4.15. Material Contracts 34 4.16.
Governmental Regulation 34 4.17. Margin Stock 34 4.18. Employee Matters 34 4.19.
Employee Benefit Plans 34

 

 

 

 

4.20. Certain Fees 35 4.21. Solvency 35 4.22. [Reserved] 35 4.23. Compliance
with Statutes, etc 35 4.24. Disclosure 35 4.25. Intellectual Property 36 4.26.
Foreign Assets Control Regulations; Anti-Money Laundering; Anti-Corruption
Practices 36 4.27. Delivery of SEC Filings 37 4.28. SEC Filings 37 4.29.
Internal Controls 37 4.30. No Directed Selling Efforts or General Solicitation
37 4.31. No Integrated Offering 38 4.32. Private Placement 38       Section 5.
AFFIRMATIVE COVENANTS 38 5.1. Financial Statements and Other Reports 38 5.2.
Existence 40 5.3. Payment of Taxes and Claims 40 5.4. Maintenance of Properties
40 5.5. Insurance 41 5.6. Inspections 41 5.7. Lenders Meetings 41 5.8.
Compliance with Laws 41 5.9. [Reserved] 41 5.10. Further Assurances 41 5.11.
Communication with Accountants 41 5.12. Post-Closing Matters 42 5.13. Director
Nomination and Observer Rights 42       Section 6. NEGATIVE COVENANTS 42 6.1.
Indebtedness 43 6.2. Liens 44 6.3. [Reserved] 46 6.4. No Further Negative
Pledges 46 6.5. Restricted Payments 46 6.6. Restrictions on Subsidiary
Distributions 47 6.7. Investments 47 6.8. OFAC; USA Patriot Act; Anti-Corruption
Laws 47 6.9. Fundamental Changes; Disposition of Assets; Acquisitions 48 6.10.
Disposal of Subsidiary Interests 49 6.11. Sales and Lease-Backs 49 6.12.
Transactions with Affiliates 49 6.13. Conduct of Business 50 6.14. Permitted
Activities of Holdings 50 6.15. [Reserved] 50 6.16. Amendments or Waivers with
Respect to Subordinated Indebtedness 50 6.17. Fiscal Year 50 6.18. Amendments to
Organizational Agreements and Material Contracts 51 6.19. Prepayments of
Subordinated Indebtedness 51 6.20. Minimum Liquidity Covenant 51

 

ii 

 

 

Section 7. REPRESENTATIONS AND WARRANTIES OF LENDERS 51       Section 8. EVENTS
OF DEFAULT 51 8.1. Events of Default 51       Section 9. AGENT 53 9.1.
Appointment of Agent 53 9.2. Powers and Duties 54 9.3. General Immunity 54 9.4.
Agent Entitled to Act as Lender 55 9.5. Lenders’ Representations, Warranties and
Acknowledgment 55 9.6. Right to Indemnity 55 9.7. Successor Administrative Agent
56 9.8. Certain ERISA Matters 56       Section 10. MISCELLANEOUS 57 10.1.
Notices 57 10.2. Expenses 58 10.3. Indemnity 58 10.4. Set Off 59 10.5.
Amendments and Waivers 59 10.6. Successors and Assigns 60 10.7. Independence of
Covenants 62 10.8. Survival of Representations, Warranties and Agreements 62
10.9. No Waiver; Remedies Cumulative 62 10.10. Marshalling; Payments Set Aside
62 10.11. Severability 62 10.12. Obligations Several; Actions in Concert 62
10.13. Headings 63 10.14. APPLICABLE LAW 63 10.15. CONSENT TO JURISDICTION 63
10.16. WAIVER OF JURY TRIAL 64 10.17. Confidentiality 64 10.18. Usury Savings
Clause 65 10.19. Counterparts 65 10.20. Effectiveness 66 10.21. Patriot Act 66
10.22. Acknowledgement and Consent to Bail-In of EEA Financial Institutions 66

 

APPENDICES: A Term Loan Commitments   B Notice Addresses       SCHEDULES: 4.1
Jurisdictions of Organization and Qualification   4.2 Capital Stock and
Ownership   4.10 Adverse Proceedings   4.12 Real Estate Assets   4.25
Intellectual Property   5.12 Certain Post Closing Matters   6.1 Certain
Indebtedness   6.2 Certain Liens

 



iii 

 

 

  6.7 Certain Investments   6.12 Certain Affiliate Transactions       EXHIBITS:
A Funding Notice   B Note   C Compliance Certificate   D Assignment Agreement  
E-1 U.S. Tax Compliance Certificate   E-2 U.S. Tax Compliance Certificate   E-3
U.S. Tax Compliance Certificate   E-4 U.S. Tax Compliance Certificate   F
Solvency Certificate

 

iv 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of November 15, 2018, is entered into by and
among WAITR HOLDINGS INC., a Delaware corporation (“Borrower”), the LENDERS
party hereto from time to time, and LUXOR CAPITAL GROUP, LP (“Luxor Capital”),
as Administrative Agent (in such capacity, “Administrative Agent”) and Lead
Arranger.

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Lenders have agreed to extend a Term Loan to Borrower, in an aggregate
principal amount not to exceed $60,000,000, the proceeds of which will be used
(i) to fund a portion of the consideration and to pay fees and expenses in
connection with the closing of the Merger and (ii) to finance the working
capital needs and other general corporate purposes of the Borrower (including
for Permitted Acquisitions); and

 

WHEREAS the Term Loan will be convertible into the Borrower’s Capital Stock, at
the option of the holder of the Note; in accordance with the terms thereof.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.         DEFINITIONS AND INTERPRETATION

 

1.1.          Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“10-K” as defined in Section 4.27.

 

“Accounts” means all “accounts” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Borrower or any of its Subsidiaries, threatened in writing against Borrower or
any of its Subsidiaries or any property of Borrower or any of its Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

 



 

 

 

“Aggregate Amounts Due” as defined in Section 2.10.

 

“Agreement” means this Credit Agreement, dated as of the date first set forth
above, as it may be amended, supplemented or otherwise modified from time to
time.

 

“Anti-Corruption Laws” as defined in Section 4.26(c).

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person (other than to or with a Subsidiary of
Borrower), in one transaction or a series of transactions, of all or any part of
the Borrower’s or any of its Subsidiaries’ businesses, assets or properties of
any kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Capital Stock of the Borrower or any of its Subsidiaries, other than inventory
(or other assets) sold, licensed or leased in the ordinary course of business.
For purposes of clarification, “Asset Sale” shall include (x) the sale or other
disposition for value of any contracts or (y) the early termination or
modification of any contract resulting in the receipt by the Borrower or any of
its Subsidiaries of a cash payment or other consideration in exchange for such
event (other than payments in the ordinary course for accrued and unpaid amounts
due through the date of termination or modification).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 

“Board” as defined in Section 3.1(c)(vii).

 

“Borrower” as defined in the preamble hereto.

 



2

 

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account; provided, however, that notwithstanding anything to the contrary
contained herein, for purposes of calculating compliance with the requirements
of Sections 3 and 6 hereof “Cash” shall exclude any amounts that would not be
considered “cash” under GAAP.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

“Change of Control” means the earliest to occur of:

 

(a)          the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), including any group
acting for the purpose of acquiring, holding or disposing of Securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act, but excluding any
employee benefit plan and/or Person acting as the trustee, agent or other
fiduciary or administrator therefor), other than one or more Permitted Holders,
of Capital Stock representing more than the greater of (x) 35% of the total
voting power of all of the outstanding voting stock of Borrower and (y) the
percentage of the total voting power of all the outstanding voting stock of
Borrower owned, directly or indirectly, by the Permitted Holders;

 



3

 

 

(b)          Borrower ceasing to beneficially own 100% on a fully diluted basis
of the economic and voting interest in the Capital Stock of Holdings; or

 

(c)          Holdings ceasing to beneficially own 100% on a fully diluted basis
of the economic and voting interest in the Capital Stock of OpCo.

 

“Change of Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Change of Law, regardless of the date enacted, adopted or issued but solely
to the extent the relevant increased costs or loss of yield would have been
included if they had been imposed under applicable increased cost provisions and
only to the extent the applicable Lender is requiring reimbursement therefor
from similarly situated borrowers under comparable credit facilities (to the
extent such Lender has the right to do so under its credit facilities with
similarly situated borrowers).

 

“Closing Date” means November 15, 2018.

 

“Commitment” means any Term Loan Commitment.

 

“Commitment Letter” means that certain letter agreement and the term sheet
attached thereto, dated as of October 2, 2018, by and among Luxor Capital,
Borrower and OpCo.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Liquidity” means, for any date an amount determined for Borrower
and its Subsidiaries on a consolidated basis equal to the sum of (i)
unrestricted Cash of Borrower and its Subsidiaries on hand, plus (ii) unused
availability under any revolving credit facilities of Borrower and its
Subsidiaries.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Conversion Proceeds” as defined in Section 2.7(b).

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit and Guaranty Agreement” means that certain Credit and Guaranty
Agreement, dated as of the date hereof, by and between OpCo, Holdings, the
Guarantors (as defined therein), the lenders party thereto, and Luxor Capital as
administrative agent, collateral agent and lead arranger, as it may be amended,
supplemented or otherwise modified from time to time.

 



4

 

 

“Credit Document” means any of this Agreement, the Notes, the Exchange Letter
and any other document or instrument designated by Borrower and Administrative
Agent as a “Credit Document”.

 

“Credit Extension” means the making of a Term Loan.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means any interest payable pursuant to Section 2.6.

 

“Director Designee” means Jonathan Green, or any replacement nominated by Luxor
Capital in accordance with Section 5.13.

 

“Disqualified Preferred Stock” shall mean any preferred stock of a Person other
than Qualified Preferred Stock.

 

“Division/Series Transaction” means, with respect to the Borrower and its
Subsidiaries, that any such Person (a) divides into two or more Persons (whether
or not the original Borrower or Subsidiary thereof survives such division) or
(b) creates, or reorganizes into, one or more series, in each case as
contemplated under the laws of any jurisdiction.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses, and (c) any other Person
(other than a natural Person) approved by Administrative Agent.

 



5

 

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, citation, complaint, action, suit, proceeding, demand, abatement order or
other order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material, including the Release, cleanup, remediation, or
abatement of, exposure to, or corrective or response action associated with any
Hazardous Material; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them) laws, including the common law,
statutes, ordinances, orders, rules, regulations, directives, judgments,
Governmental Authorizations, or any other requirements of Governmental
Authorities relating to (i) the environment; (ii) the generation, use, storage,
transportation, handling, Release, remediation, abatement, cleanup, or disposal
of Hazardous Materials; or (iii) human safety and health, industrial hygiene, or
the protection of natural resources.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for thirty day notice
to the PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Borrower, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.

 



6

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Evaluation Date” as defined in Section 4.29.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Letter” means that certain letter agreement, dated as of the date
hereof, by and between Borrower, Administrative Agent and the Lenders party
thereto.

 

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under (a) that certain Loan Agreement dated as of July 2, 2018 between Target
and Stream Financial Services, LLC and the other Lenders (as defined therein)
set forth on Schedule I thereto, as amended prior to the Closing Date, (b) the
$1,500,000 convertible loan made to Borrower by Fertitta Entertainment, Inc. and
(c) the Waitr Convertible Notes (as defined in the Merger Agreement) to the
extent the holders thereof elect to become Waitr Cashing Out Convertible Notes
(as defined in the Merger Agreement).

 

“Facility Termination Date” means the date on which the Term Loan and all other
Obligations under the Credit Documents that Administrative Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable have been indefeasibly paid in Cash and satisfied in full (excluding
contingent Obligations as to which no claim has been asserted) or converted into
Capital Stock of Borrower in accordance with the Note.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

“FCPA” as defined in Section 4.26(c).

 

“Fee Letter” means the fee letter agreement dated November 15, 2018 between OpCo
and Administrative Agent, as may be amended from time to time.

 



7

 

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

“Financial Plan” as defined in Section 5.1(i).

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year.

 

“Funding Date” means the date on which the Term Loan is made.

 

“Funding Notice” means a notice substantially in the form of Exhibit A.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, exemption, consent order or consent decree of or from any
Governmental Authority.

 

“Guarantor Subsidiary” has the meaning ascribed to such term in the Credit and
Guaranty Agreement.

 

“Hazardous Materials” means any chemical, material, substance, or waste that (i)
is defined, classified, or identified as hazardous or toxic or as a pollutant or
contaminant under Environmental Law, including any petroleum or any fraction
thereof, asbestos or asbestos containing material, polychlorinated biphenyls,
lead-based paint, and radon; (ii) that is otherwise regulated by or for which
standards of care exist or liability may be imposed under Environmental Law; or
(iii) exposure to which is prohibited, limited, or regulated by any Governmental
Authority.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Target and its Subsidiaries, for the Fiscal Year ended
December 31, 2017, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
and (ii) for the interim period from December 31, 2017 to June 30, 2018,
unaudited financial statements of Target and its Subsidiaries, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for such interim period, in the case of clauses (i) and
(ii), certified by the chief financial officer of Target that they fairly
present, in all material respects, the financial condition of Target and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject, if applicable, to changes
resulting from audit and normal year-end adjustments.

 



8

 

 

“Holdings” means Waitr Intermediate Holdings, LLC, a Delaware limited liability
company.

 

“Increased-Cost Lenders” as defined in Section 2.14.

 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
trade payables not more than 90 days past due); (v) all indebtedness secured by
any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the face amount of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co making, discounting with recourse or sale with
recourse by such Person of the obligation of another; (viii) any obligation of
such Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for an obligation otherwise constituting
Indebtedness of another Person through any agreement (contingent or otherwise)
(a) to purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes.

 

“Intellectual Property” means all rights, title and interests in or relating to
(a) intellectual property and industrial property arising under any requirement
of law, including all Copyrights, Patents, Software, Trademarks, Internet Domain
Names, Trade Secrets, (b) all IP Ancillary Rights relating thereto and (c) IP
Licenses.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any requirement of Law in or relating to
internet domain names.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, assessment, sampling, testing, abatement, cleanup,
removal, remediation or other response action associated with any Hazardous
Materials), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents); or (ii) any Environmental Claim
or liability or obligation that may be imposed upon, incurred by or asserted
against any Indemnitee pursuant to Environmental Law, including those relating
to or arising from, directly or indirectly, any past or present activity,
practice, or operation of, or land ownership, lease, operation, or use by
Borrower or any of its Subsidiaries.

 



9

 

 

“Indemnitee” as defined in Section 10.3.

 

“Indemnitee Agent Party” as defined in Section 9.6.

 

“Interest Payment Date” means (a) the last day of each Fiscal Quarter,
commencing on the first such date to occur after the Closing Date, and (b) the
final maturity date of the Term Loan.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, and (iii) not
for speculative purposes.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Subsidiary of Borrower); (ii)
any direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Borrower from any Person (other than Borrower or any
Subsidiary of Borrower), of any Capital Stock of such Person; and (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Borrower or any of
its Subsidiaries to any other Person (other than Borrower or any Subsidiary of
Borrower), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write ups, write
downs or write offs with respect to such Investment.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property (of the
type described in clauses (a) and (c) of the definition of Intellectual
Property), as applicable, all foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, such Intellectual Property and all income,
royalties, proceeds and liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property of the type described in clause (a) of the
definition of Intellectual Property.

 



10

 

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Laws” or “laws” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

“Lead Arranger” as defined in the preamble hereto.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to an Interest Rate Agreement or Currency Agreement (including any
Person who is a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into an Interest Rate Agreement
or Currency Agreement, ceases to be a Lender).

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, or Investment, in each case, by Borrower or one or more of its
Subsidiaries permitted pursuant to this Agreement the consummation of which is
not conditioned upon the availability of, or on obtaining, third party
financing.

 

“Luxor Capital” as defined in the preamble hereto.

 

“Market Price” as defined in Section 2.7(c).

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, assets or financial condition of Borrower and its Subsidiaries,
taken as a whole; (ii) the ability of Borrower and its Subsidiaries, taken as a
whole, to timely perform their Obligations; (iii) the legality, validity,
binding effect, or enforceability against the Borrower of a Credit Document; or
(iv) the rights, remedies and benefits available to, or conferred upon,
Administrative Agent and any Lender under any Credit Document.

 

“Material Contract” means any contract or other arrangement to which Borrower or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

 



11

 

 

“Merger” means the merger of Target with and into OpCo with OpCo as the
surviving entity of such merger.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
May 16, 2018, by and among Borrower, OpCo and Target.

 

“Minimum Percentage” means, as of any time, the beneficial ownership (as defined
in Rule 13d-3 promulgated under the Exchange Act) of shares of common stock of
the Borrower equal to at least 5% of the outstanding common stock of Borrower
(based, in the case of this definition, on the number of shares of common stock
of the Borrower most recently identified by the Borrower as outstanding in any
of the Borrower’s SEC Filings, and assuming for purposes of this definition that
all of the Notes held by Luxor Capital and its Affiliates were converted into
shares of common stock of the Borrower in accordance with the terms of the Notes
at such time).

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Non-Consenting Lender” as defined in Section 2.14.

 

“Non-US Lender” as defined in Section 2.12(c).

 

“Note” means a convertible promissory note in the form of Exhibit B, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Obligations” means all obligations of every nature of the Borrower from time to
time owed to Administrative Agent (including former Administrative Agents) or
the Lenders or any of them and Lender Counterparties, under any Credit Document
or Interest Rate Agreement and Currency Agreement (including, without
limitation, with respect to an Interest Rate Agreement or Currency Agreement,
obligations owed thereunder to any person who was a Lender or an Affiliate of a
Lender at the time such Interest Rate Agreement or Currency Agreement was
entered into), whether for principal, interest (including interest which, but
for the filing of a petition in bankruptcy with respect to the Borrower, would
have accrued on any Obligation, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy proceeding), payments for
early termination of Interest Rate Agreements or Currency Agreements, fees,
expenses, indemnification or otherwise.

 

“OFAC” as defined in Section 4.26(a).

 

“OpCo” means Waitr Inc., a Delaware corporation.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 



12

 

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of Law in or relating to letters patent
and applications therefor.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Acquisition” means any acquisition by Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Capital Stock of, or a business line or unit or
a division of, any Person; provided,

 

(i)          immediately prior to, and after giving effect thereto, no Event of
Default shall have occurred and be continuing or would result therefrom;
provided, that in the case of a Limited Condition Acquisition, (A) no Event of
Default shall exist at, or occur immediately after, the signing of the
applicable definitive acquisition agreement for such Limited Condition
Acquisition and (B) no Event of Default under Section 8.1(a), 8.1(f) or 8.1(g)
shall exist before or after giving effect to the consummation of such Limited
Condition Acquisition; and

 

(ii)         all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

 

(iii)        in the case of the acquisition of Capital Stock, all of the Capital
Stock (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of Borrower in connection with such
acquisition shall be owned 100% by Borrower or a Subsidiary thereof;

 

(iv)        any Person or assets or division as acquired in accordance herewith
(y) shall be in same, substantially similar or related business or lines of
business in which Borrower and/or its Subsidiaries are engaged as of the Closing
Date and (z) for the four quarter period most recently ended prior to the date
of such acquisition for which financial statements are available, shall have
generated earnings before income taxes, depreciation, and amortization during
such period that shall exceed the amount of capital expenditures related to such
Person or assets or division during such period;

 

(v)         the acquisition shall have been approved by the board of directors
or other governing body or controlling Person of the Person acquired or the
Person from whom such assets or division is acquired;

 

(vi)        at least two (2) Business Days prior to the consummation thereof (or
such shorter period as Administrative Agent may agree in its sole discretion),
to the extent available, (x) a due diligence package (including a quality of
earnings report, to the extent available) in each case, prior to closing of such
acquisition, and (y) (I) notice of such acquisition setting forth in reasonable
detail the terms and conditions of such acquisition and (II) pro forma financial
statements of Borrower and its Subsidiaries after giving effect to the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith;

 



13

 

 

(vii)       after giving effect to such acquisition, Consolidated Liquidity
shall be at least $15,000,000; and

 

(viii)      as soon as available, executed counterparts of the respective
material agreements, documents, consents and approvals pursuant to which such
acquisition is to be consummated.

 

“Permitted Holder” means Luxor Capital, Jefferies Financial Group Inc. and
Fertitta Entertainment Inc., and their respective Affiliates.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Prepayment Premium” as defined in Section 2.7(b).

 

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Borrower, Administrative Agent and each
Lender; provided, however, that for the purpose of making any payment on the
Obligations or any other amount due hereunder or any other Credit Document, the
Principal Office of Administrative Agent shall be 1114 Avenue of the Americas,
28th Floor, New York, NY 10036 (or such other location within the City and State
of New York as Administrative Agent may from time to time designate in writing
to Borrower and each Lender).

 

“Projections” as defined in Section 4.8.

 

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders. For all other purposes with respect to each
Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an amount
equal to the sum of the Term Loan Exposure of that Lender, by (B) an amount
equal to the sum of the aggregate Term Loan Exposure of all Lenders.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Preferred Stock” shall mean any preferred stock of a Person so long
as the terms of any such preferred stock (i) do not provide any collateral
security, (ii) do not provide any guaranty or other support by the Person or any
of its Subsidiaries, (iii) do not contain any put, redemption, repayment,
sinking fund or other similar provision, (iv) do not require the cash payment of
dividends or distributions and (v) do not provide for the conversion into, or
the exchange for (unless at the sole discretion of the issuer thereof), debt
securities.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Borrower in any real property.

 

“Real Property Facility” means any real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Borrower or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

 

“Register” as defined in Section 2.4(b).

 



14

 

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and between Borrower, Luxor Capital Partners, LP,
Luxor Capital Partners Offshore Master Fund, LP, Luxor Wavefront, LP and Lugard
Road Capital Master Fund, LP.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Agreements” means, collectively, (i) the Credit and Guaranty Agreement
or any of the other Credit Documents (as defined in the Credit and Guaranty
Agreement) related thereto, (ii) the Merger Agreement and the material
documents, instruments and agreements entered into in connection with the Merger
Agreement, (iii) the definitive documentation in connection with the Warrants
and (iv) the Registration Rights Agreement.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
receptacles containing any Hazardous Material), including the movement of any
Hazardous Material through the air, soil, surface water, sediment or
groundwater.

 

“Replacement Lender” as defined in Section 2.14.

 

“Required Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the aggregate Term Loan Exposure of
all Lenders.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of Borrower,
Holdings or OpCo now or hereafter outstanding, except a dividend payable solely
in shares of that class of Capital Stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of Borrower, Holdings or OpCo now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of
Borrower, Holdings or OpCo now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sanctioned Country” as defined in Section 4.26(a).

 

“Sanctions” as defined in Section 4.26(a).

 

“SDN List” as defined in Section 4.26(a).

 

“SEC Filings” as defined in Section 4.27.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 



15

 

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit F.

 

“Solvent” means, with respect to the Borrower, that as of the date of
determination, both (i) (a) the sum of the Borrower’s debt (including contingent
liabilities) does not exceed the present fair saleable value of the Borrower’s
present assets; (b) the Borrower’s capital is not unreasonably small in relation
to its business as contemplated on the Funding Date and reflected in the
Projections or with respect to any transaction contemplated or undertaken after
the Funding Date; and (c) the Borrower has not incurred and does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (ii) the Borrower is “solvent” within the meaning given that
term and similar terms under applicable laws relating to fraudulent transfers
and conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No.5).

 

“Subordinated Indebtedness” means any Indebtedness expressly subordinated to the
Obligations as to right and time of payment and having such subordination and
other terms as are, in each case, reasonably satisfactory to Administrative
Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

“Target” means, prior to the consummation of the Merger, Waitr Incorporated, a
Louisiana corporation.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

 



16

 

 

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.1(a).

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund the Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment is
set forth on Appendix A, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Term Loan Commitments
as of the Closing Date is $60,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loan of such Lender;
provided, at any time prior to the making of the Term Loan, the Term Loan
Exposure of any Lender shall be equal to such Lender’s Term Loan Commitment.

 

“Term Loan Maturity Date” means the earlier of (i) November 15, 2022, (ii) the
date that the Term Loan shall become due and payable in full hereunder, whether
by acceleration or otherwise and (iii) in the event that either (a) the
registration statement for the resale of the shares of common stock underlying
the Warrants and the Notes has not been filed within 30 days after the Closing
Date, or (b) such registration statement is not effective within 180 days after
the Closing Date, the date that is nine months after the first occurrence of
either such event.

 

“Terminated Lender” as defined in Section 2.14.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any requirement of Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Transactions” means, collectively, (a) the execution and delivery by the
Borrower of the Credit Documents and the borrowing of the Term Loan and the
issuance of the Notes hereunder on the Closing Date, (b) the issuance of the
Warrants, (c) the Merger and the other transactions contemplated by the Merger
Agreement, (d) the repayment of the Existing Indebtedness, (e) the execution and
delivery by the parties thereto of the Credit and Guaranty Agreement (and the
Credit Documents (as defined in the Credit and Guaranty Agreement) related
thereto) to which they are a party and the borrowing of the term loan thereunder
on the Closing Date and (f) the payment of Transaction Costs.

 

“Transaction Costs” means the fees, costs and expenses payable or otherwise
borne by Borrower, Holdings, OpCo or any of OpCo’s Subsidiaries on or before the
Closing Date or within 90 days thereafter in connection with the Transactions
and the transactions contemplated thereby.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 



17

 

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“Valuation Date” as defined in Section 2.7(c).

 

“Waitr Material Adverse Effect” means any change, event, fact or condition,
individually or in the aggregate, that has had or would reasonably be expected
to have a material adverse effect upon (a) the business, results of operations,
workforce, prospects, properties, assets, liabilities or condition (financial or
otherwise) of Target, or (b) the ability of Target to consummate the
transactions contemplated by the Merger Agreement or to perform its obligations
thereunder; provided, however, that the following shall not be deemed either
alone or in combination to constitute, and no adverse change, event, fact or
condition directly resulting from any of the following shall be taken into
account in determining whether any change, event, fact or condition has had or
would reasonably be expected to have a Waitr Material Adverse Effect: (i)
changes in general economic conditions, to the extent that they do not have a
materially disproportionate effect on Target; (ii) changes generally affecting
the specific industry in which Target operates, to the extent that they do not
have a materially disproportionate effect on Target relative to other industry
participants; and (iii) any act of terrorism, war, calamity or act of God, to
the extent that such act does not have a materially disproportionate effect on
Target.

 

“Warrants” means warrants issued by Borrower to the Lenders to purchase up to an
aggregate of $5,000,000 of common stock of Borrower.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2.          Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Borrower to Lenders pursuant to Sections
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation. Subject to the foregoing, calculations in connection
with the definitions, covenants and other provisions hereof shall utilize
accounting principles and policies in conformity with those used to prepare the
Historical Financial Statements. For the avoidance of doubt, (i) notwithstanding
any change in GAAP after the Closing Date that would require lease obligations
that would be treated as operating leases as of the Closing Date to be
classified and accounted for as Capital Leases or otherwise reflected on
Borrower’s consolidated balance sheet, such obligations shall continue to be
excluded from the definition of Indebtedness and (ii) any lease that was entered
into after the date of this Agreement that would have been considered an
operating lease under GAAP in effect as of the Closing Date shall be treated as
an operating lease for all purposes under this Agreement and the other Credit
Documents, and obligations in respect thereof shall be excluded from the
definition of Indebtedness.

 

1.3.          Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. Any capitalized
terms used in any Schedules attached hereto and not otherwise defined therein
shall have the meanings set forth in this Agreement (or, in the absence of any
ascribed meaning, the meaning customarily ascribed to any such term in the
applicable industry or in general commercial usage). The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 



18

 

 

1.4.          Certifications. Any certificate or other writing required
hereunder or under any other Credit Document to be certified by any officer or
other authorized representative of any Person shall be deemed to be executed and
delivered by the individual holding such office solely in such individual’s
capacity as an officer or other authorized representative of such Person and not
in such officer’s or other authorized representative’s individual capacity.

 

Section 2.        LOANS

 

2.1.        Term Loan.

 

(a)          Term Loan Commitments. Subject to the terms and conditions hereof,
each Lender severally agrees to make, on the Funding Date, a portion of the Term
Loan to Borrower in an amount equal to such Lender’s Term Loan Commitment.

 

Borrower may make only one borrowing under the Term Loan Commitment which
borrowing (i) shall be made on the Closing Date and (ii) shall be funded on the
Funding Date. Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed. Subject to Section 2.7, all amounts
owed hereunder with respect to the Term Loan shall be paid in full no later than
the Term Loan Maturity Date. Each Lender’s Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Term Loan Commitment on such date.

 

(b)          Borrowing Mechanics for Term Loan.

 

(i)          Borrower shall deliver to Administrative Agent a fully executed
Funding Notice no later than one Business Day prior to the Closing Date.
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.

 

(ii)         Each Lender shall make its share of the Term Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
Funding Date, by wire transfer of same day funds in Dollars, at Administrative
Agent’s Principal Office. Upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of the
Term Loan available to Borrower on the Funding Date by causing an amount of same
day funds in Dollars equal to the proceeds of the Term Loan to be credited to
the account of Borrower at Administrative Agent’s Principal Office or to such
other account as may be designated in writing to Administrative Agent by
Borrower.

 

(c)          Promise to Pay. Borrower hereby unconditionally promises to pay to
Administrative Agent for the account of each Lender the then unpaid principal
amount of the Term Loan of such Lender made to such Borrower due and payable on
the Term Loan Maturity Date.

 

2.2.        Pro Rata Shares. The Term Loan shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that (i) the failure of any Lender to fund any such Term Loan shall
not relieve any other Lender of its obligation hereunder and (ii) no Lender
shall be responsible for any default by any other Lender in such other Lender’s
obligation to make its share of the Term Loan requested hereunder nor shall any
Term Loan Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make its share
of the Term Loan requested hereunder.

 



19

 

 

2.3.        Use of Proceeds. The proceeds of the Term Loan made on the Closing
Date shall be used by Borrower (i) to fund a portion of the consideration and to
pay fees and expenses in connection with the closing of the Merger and (ii) to
finance the working capital needs and other general corporate purposes of the
Borrower (including for Permitted Acquisitions). No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

 

2.4.        Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)          Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Term Loan made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Borrower, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect Borrower’s Obligations in respect of the Term Loan; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

 

(b)          Register. Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of each Lender
and each Lender’s share of the Term Loan from time to time (the “Register”). The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record in the Register the Term Loan, and each
repayment or prepayment in respect of the principal amount of the Term Loan, and
any such recordation shall be conclusive and binding on Borrower and each
Lender, absent manifest error; provided, failure to make any such recordation,
or any error in such recordation, shall not affect Borrower’s Obligations in
respect of the Term Loan. Borrower hereby designates the entity serving as
Administrative Agent to serve as Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.4, and Borrower hereby
agrees that, to the extent such entity serves in such capacity, the entity
serving as Administrative Agent and its officers, directors, employees, agents
and affiliates shall constitute “Indemnitees.”

 

(c)          Notes. On the Closing Date, Borrower shall execute and deliver to
each Lender a Note to evidence such Lender’s share of the Term Loan. The Notes
shall be issued in registered form, without coupons, in minimum denominations of
$2,500,000. All Notes issued upon any registration of transfer or exchange of
Notes shall be the valid obligations of the Borrower, evidencing the same debt,
and entitled to the same benefits under this Agreement, as the Notes surrendered
upon such registration of transfer or exchange.

 

2.5.        Interest on Term Loan.

 

(a)          Except as otherwise set forth herein, the Term Loan shall bear
interest on the unpaid principal amount thereof from the date made through the
earlier to occur of the repayment (whether by acceleration or otherwise) thereof
or conversion thereof into Capital Stock of the Company at the rate of 1.0% per
annum. Any portion of the Term Loan that is converted into Capital Stock of the
Company shall cease to accrue interest on the date such Capital Stock of the
Company is issued to a Lender. In connection with the conversion of the Term
Loan into Capital Stock of the Company, no interest shall be payable in respect
of the Term Loan to the extent that the amount of the accrued and unpaid
interest was so converted.

 



20

 

 

(b)          Interest payable pursuant to Section 2.5(a) shall be computed on
the basis of a 360 day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on the Term Loan,
the date of the making of such Term Loan shall be included and the date of
payment of such Term Loan shall be excluded; provided, if the Term Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on
that Term Loan.

 

(c)          Except as otherwise set forth herein, interest on the Term Loan
shall be payable in arrears, and in Cash on and to (i) each Interest Payment
Date applicable to the Term Loan; (ii) upon any prepayment of the Term Loan to
the extent accrued on the amount being prepaid; and (iii) at maturity, including
final maturity.

 

2.6.        Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of the Term Loan outstanding and, to
the extent permitted by applicable law, any interest payments on the Term Loan
or any fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 5% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the Term Loan. Payment or acceptance of the increased rates of interest provided
for in this Section 2.6 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Administrative Agent or any Lender.

 

2.7.        Voluntary Prepayments. Borrower shall not prepay the Term Loan or
the Notes except as follows:

 

(a)          Upon the receipt of the written consent of the Required Lenders,
which consent may be granted or withheld in the Lenders’ sole discretion, at any
time and from time to time, Borrower may prepay the Term Loan, without any
premium, on any Business Day in whole or in part, in an aggregate minimum amount
of $2,500,000 and integral multiples of $2,500,000 in excess of that amount.

 

(b)          Subject to the right of the Lenders to convert the Notes, Borrower
may, at its option, prepay the Term Loan in whole (and not in part) together
with all accrued interest and all other amounts due hereunder and under any
other Credit Documents, concurrently with the closing of any Fundamental
Transaction (as defined in the Note), subject to the following conditions:

 

(i)          Not later than twenty (20) Business Days prior to the consummation
of the Fundamental Transaction Borrower shall deliver a written notice to the
Lenders and Administrative Agent of the proposed Fundamental Transaction, which
notice shall include a description of all material terms and conditions of such
Fundamental Transaction, including Borrower’s good faith calculation of the
Transaction Consideration (as defined in the Note) payable to the Lenders if
they convert the Notes into shares of Borrower’s common stock prior to the
Fundamental Transaction (the “Conversion Proceeds”); and

 

(ii)         In addition to the prepayment of the Term Loan, Borrower shall pay
to the Lender an amount equal to the greater of the following (the “Prepayment
Premium”): (i) the aggregate value of Conversion Proceeds in excess of the
principal amount of the Term Loan and (ii) (A) if the closing of such
Fundamental Transaction occurs prior to the one-year anniversary of the date
hereof, an amount equal to 25% of the aggregate principal amount of the Term
Loan or (B) if the closing of such Fundamental Transaction occurs on or after
the one-year anniversary of the date hereof, an amount equal to 50% of the
aggregate principal amount of the Term Loan.

 



21

 

 

(c)          The aggregate value of Conversion Proceeds shall be calculated as
follows: (i) any amount of cash included in the Transaction Consideration plus
(ii) the aggregate value of any securities included in the Transaction
Consideration shall be calculated based on the aggregate Market Price (as
defined below) of such securities plus (iii) the aggregate value of any other
assets or evidences of indebtedness included in the Transaction Consideration
shall be the aggregate fair market value of such assets or indebtedness as
determined by the Board in good faith. “Market Price” of a security as of a
particular date (the “Valuation Date”) shall mean the following: (A) if such
security is then listed on a Trading Market (as defined in the Note) or quoted
on the OTC Markets (as defined in the Note), the volume weighted average price
of such security as reported during the ten (10) Trading Day (as defined in the
Note) period ending on the Trading Day prior to the Valuation Date; or (B) if
such security is not then listed on a Trading Market or quoted on the OTC
Markets, the fair market value of one share of such security as of the Valuation
Date shall be determined in good faith by the Board.

 

(d)          All such prepayments shall be made upon not less than one Business
Day’s prior written or telephonic notice given to Administrative Agent by 12:00
p.m. (New York City time) on the date required (after receipt of the consents
noted in Section 2.7(a) and the notices required to be given in Section 2.7(b))
and, if given by telephone, promptly confirmed in writing to Administrative
Agent (and Administrative Agent will promptly transmit such telephonic or
original notice by telefacsimile or telephone to each Lender); provided, that
any such notice required under this Section 2.7(d) may be conditioned on the
occurrence of one or more other transactions or events. Upon the giving of any
such notice under this Section 2.7(d), the principal amount of the Term Loan
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in Section 2.8(a).

 

(e)          Prepayment Certificate. Concurrently with any prepayment of the
Term Loan, Borrower shall deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
net proceeds owing to Lenders. In the event that Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Term
Loan in an amount equal to such excess, and Borrower shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

 

2.8.        Application of Prepayments/Reductions.

 

(a)          Any voluntary prepayments of the Term Loan pursuant to Section 2.7
shall be applied as follows:

 

first, to the payment of all fees, and all expenses specified in Section 10.2,
to the full extent thereof;

 

second, to the payment of any accrued interest at the Default Rate, if any;

 

third, to the payment of any accrued interest (other than Default Rate
interest);

 

fourth, to the Prepayment Premium, if any, on the Term Loan;

 

fifth, to prepay the Term Loan.

 



22

 

 

2.9.        General Provisions Regarding Payments.

 

(a)          All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders,
not later than 2:00 p.m. (New York City time) on the date due via wire transfer
of immediately available funds to account number 849108725 maintained by
Administrative Agent with JPMorgan Chase Bank, N.A. (ABA No. 021000021) in New
York City (or at such other location or bank account within the City and State
of New York as may be designated by Administrative Agent from time to time);
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Borrower on the next Business Day; provided,
however, that in the case of a payment of the Prepayment Premium pursuant to
Section 2.7(b), if the Transaction Consideration in such Fundamental Transaction
is solely comprised of cash and freely tradable securities that are listed on a
Trading Market (as defined in the Note), then such Prepayment Premium may, at
Borrower’s option, be paid in cash, shares of Borrower’s common stock or a
combination thereof; provided, further, that (i) in no event shall the
percentage of the Prepayment Premium payable in cash be less than the weighted
average percentage of cash payable to all holders of the Borrower’s common stock
in such Fundamental Transaction and (ii) for purposes of such determination,
Borrower’s common stock will be valued at the Market Price of such securities as
of a Valuation Date that is ten (10) Trading Days (as defined in the Note) prior
to the closing of the Fundamental Transaction.

 

(b)          All payments in respect of the principal amount of the Term Loan
shall be accompanied by payment of accrued interest on the principal amount
being repaid or prepaid.

 

(c)          Administrative Agent shall promptly distribute to each Lender at
such address as such Lender shall indicate in writing, such Lender’s applicable
Pro Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.

 

(d)          Whenever any payment to be made hereunder shall be stated to be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.

 

(e)          Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a), but only to the extent
that such non-conforming payment is not received by Administrative Agent on the
next Business Day following the date when due. Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the Default Rate
determined pursuant to Section 2.6 from the date such amount was due and payable
until the date such amount is paid in full.

 

(f)          If an Event of Default shall have occurred and not otherwise been
waived, and the Obligations have become due and payable in full hereunder,
whether by acceleration, maturity or otherwise, all payments or proceeds
received by Administrative Agent hereunder in respect of any of the Obligations
(including, but not limited to, Obligations arising under any Interest Rate
Agreement or Currency Agreement that are owing to any Lender or Lender
Counterparty) shall be applied in full or in part as follows: first, to the
payment of all amounts for which Administrative Agent is entitled to
indemnification hereunder, and to the payment of all costs and expenses paid or
incurred by Administrative Agent in connection with the exercise of any right or
remedy hereunder, all in accordance with the terms hereof; and second, to the
extent of any excess of such proceeds, to the payment of all other Obligations
for the ratable benefit of the Lenders and the Lender Counterparties.

 



23

 

 

2.10.      Ratable Sharing. Lenders hereby agree among themselves that, if any
of them shall, whether by voluntary payment (other than a voluntary prepayment
of the Term Loan made and applied in accordance with the terms hereof), through
the exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 

2.11.      [Reserved].

 

2.12.      Taxes; Withholding, etc.

 

(a)          Payments to Be Free and Clear. All sums payable by the Borrower
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of the Borrower or by any federation or organization of which the United
States of America or any such jurisdiction is a member at the time of payment.

 

(b)          Withholding of Taxes. If the Borrower or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by the Borrower to Administrative Agent or any
Lender under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent in writing of any such requirement or any change in any
such requirement as soon as Borrower becomes aware of it; (ii) Borrower shall
pay any such Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on the Borrower) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by the Borrower in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment (including such deductions and withholdings applicable to additional
sums payable under this provision), Administrative Agent or such Lender, as the
case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty days after the due
date of payment of any Tax which it is required by clause (ii) above to pay,
Borrower shall deliver to Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority; provided, no such
additional amount shall be required to be paid to any Lender under clause (iii)
above (A) with respect to Taxes imposed as a result of such Lender being
organized under the laws of, or having its principal office or its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (B) except to the extent that any Change of Law after the
date hereof (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or after the effective date of the Assignment Agreement
pursuant to which such Lender became a Lender (other than pursuant to an
assignment request by the Borrower under Section 2.14) (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, in respect of payments to such Lender and (C) with
respect to Taxes imposed under FATCA.

 



24

 

 

(c)          Evidence of Exemption From U.S. Withholding Tax. Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to Administrative Agent for transmission to Borrower, on
or prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion):

 

(i)          in the case of a Non-US Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” Article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” Article of such tax treaty;

 

(ii)         executed copies of IRS Form W-8ECI;

 

(iii)        in the case of a Non-US Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Non-US Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W 8BEN or W-8BEN-E, as applicable; or

 

(iv)        to the extent a Non-US Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Non-US
Lender is a partnership and one or more direct or indirect partners of such
Non-US Lender are claiming the portfolio interest exemption, such Non-US Lender
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner.

 



25

 

 

(d)          Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to Section 2.12(c) hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly deliver to Administrative Agent for transmission to Borrower two
new original copies of such forms, certificates or other evidence reasonably
requested by Borrower to confirm or establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or notify Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence. Borrower shall not be required to pay any additional amount to
any Non-US Lender under Section 2.12(b)(iii) if such Lender shall have failed
(1) to deliver the forms, certificates or other evidence referred to in this
Section 2.12(d), or (2) to notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of
Section 2.12(c) on the Closing Date or on the date of the Assignment Agreement
pursuant to which it became a Lender, as applicable, nothing in this
Section 2.12(d) shall relieve Borrower of its obligation to pay any additional
amounts pursuant this Section 2.12 in the event that, as a result of any change
in any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

 

2.13.      Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering the
Term Loan, as the case may be, becomes aware of the occurrence of an event or
the existence of a condition that would entitle such Lender to receive payments
under Section 2.12, it will, to the extent not inconsistent with any applicable
legal or regulatory restrictions, use reasonable efforts to (a) make, issue,
fund or maintain its Credit Extensions through another office of such Lender, or
(b) take such other measures as such Lender may deem reasonable, if as a result
thereof the additional amounts which would otherwise be required to be paid to
such Lender pursuant to Section 2.12 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of the Term Loan through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
the Term Loan or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.13 unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Borrower pursuant to this
Section 2.13 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to Borrower (with a copy to Administrative
Agent) shall be conclusive absent manifest error.

 



26

 

 

2.14.      Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is
entitled to receive payments under Section 2.12 or 2.13, (ii) the circumstances
which entitle such Lender to receive such payments shall remain in effect, and
(iii) such Lender shall fail to withdraw such notice within five Business Days
after Borrower’s request for such withdrawal; or (b) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.5(b), the consent of
Administrative Agent shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender or Non-Consenting Lender (the “Terminated Lender”), Administrative Agent
may (which, in the case of an Increased-Cost Lender, only after receiving
written request from Borrower to remove such Increased-Cost Lender), by giving
written notice to Borrower and any Terminated Lender of its election to do so,
elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Term Loan in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Term Loan of the Terminated Lender, (B) an amount
equal to all unreimbursed drawings that have been funded by such Terminated
Lender, together with all then unpaid interest with respect thereto at such time
and (C) an amount equal to all accrued, but theretofore unpaid fees owing to
such Terminated Lender; (2) on the date of such assignment, Borrower shall pay
any amounts payable to such Terminated Lender pursuant to Section 2.12; and (3)
in the event such Terminated Lender is a Non-Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such Terminated Lender was a Non-Consenting Lender. In the event that
the Terminated Lender fails to execute an Assignment Agreement pursuant to
Section 10.6 within five Business Days after receipt by the Terminated Lender of
notice of replacement pursuant to this Section 2.14 and presentation to such
Terminated Lender of an Assignment Agreement evidencing an assignment pursuant
to this Section 2.14, the Terminated Lender shall be deemed to have executed and
delivered such Assignment Agreement, and upon the execution and delivery of
Assignment Agreement by the Replacement Lender and Administrative Agent, shall
be effective for purposes of this Section 2.14 and Section 10.6. Upon the
prepayment of all amounts owing to any Terminated Lender such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

 

2.15.      Conversion of the Notes. Notwithstanding anything to the contrary
herein, upon the conversion by a Lender of any amount of the Notes into Capital
Stock of the Borrower in accordance with the terms of such Note, the Term Loan
of such Lender shall be reduced in an amount equal to the amount of the Notes so
converted on the date that such Capital Stock of the Borrower is issued to such
Lender.

 

Section 3.        CONDITIONS PRECEDENT

 

3.1.        Closing Date. The obligation of each Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date:

 

(a)          Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document duly executed and delivered by the
Borrower for each Lender.

 

(b)          Organizational Documents; Incumbency. Administrative Agent shall
have received (i) a certificate of the Borrower, dated the Closing Date and
executed by a secretary or assistant secretary thereof, which shall (A) certify
that attached thereto is a true and complete copy of the resolutions or written
consents of its shareholders, board of directors, board of managers, members or
other governing body authorizing the execution, delivery and performance of the
Credit Documents and the borrowings hereunder, and that such resolutions or
written consents have not been modified, rescinded or amended and are in full
force and effect, (B) identify by name and title and bear the signatures of the
officers, managers, directors or authorized signatories of the Borrower
authorized to sign the Credit Documents on the Closing Date and (C) certify (x)
that attached thereto is a true and complete copy of the certificate or articles
of incorporation or organization (or memorandum of association or other
equivalent thereof) of the Borrower certified as of a recent date by the
relevant authority of the jurisdiction of organization of the Borrower and a
true and correct copy of its by-laws or operating, management, partnership or
similar agreement and (y) that such documents or agreements have not been
amended (except as otherwise attached to such certificate and certified therein
as being the only amendments thereto as of such date) and (ii) a good standing
(or equivalent) certificate as of a recent date for the Borrower from its
jurisdiction of organization.

 



27

 

 

(c)          Transactions.

 

(i)          Merger. Prior to or simultaneously with the initial incurrence of
the Term Loan, (A) all conditions to closing set forth in the Merger Agreement
shall have been satisfied (including, without limitation, the final vote of the
shareholders of Borrower and any approvals required by Nasdaq) and (B) the
Merger shall be consummated in accordance with the terms of the Merger
Agreement, but without giving effect to any amendment, waiver or consent by
Borrower, Holdings or OpCo that is materially adverse to the interests of the
Lenders without the consent of the Lenders (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that Luxor Capital’s
consent will be required for any amendment, modification or waiver that would
involve: (1) any negative impact on creditworthiness; (2) any impact on capital
structure (including issuance of equity and equity-based incentives), except for
issuances by Target of up to 150,000 shares of Target common equity or equity
based incentives in connection with new hires; (3) incurrence of any new
Indebtedness or other liabilities outside the ordinary course of business for
Target; (4) any related-party transactions (covering new agreements or
modifications to existing agreements) by Borrower or Target; (5) any changes to
senior management of Borrower or Target; and (6) any waiver involving compliance
with Law, and (C) there shall be no breach, default or grounds for default under
the Merger Agreement.

 

(ii)         Issuance of Warrants. Prior to or simultaneously with the initial
incurrence of the Term Loan, the Warrants shall have been issued.

 

(iii)        Consummation of Credit and Guaranty Agreement Loans. Prior to or
simultaneously with the initial incurrence of the Term Loan, the Lenders (as
defined in the Credit and Guaranty Agreement) shall have made the Term Loans (as
defined in the Credit and Guaranty Agreement) in accordance with the terms of
the Credit and Guaranty Agreement.

 

(iv)        Exchange of Private Placement Warrants. Prior to or simultaneously
with the initial incurrence of the Term Loan, the 14,000,000 private placement
warrants held by Fertitta Entertainment, Inc. and Jefferies Financial Group Inc.
shall be exchanged for 1,600,000 shares of Borrower’s common stock.

 

(v)         Satisfaction of Borrower’s Convertible Loan. Prior to or
simultaneously with the initial incurrence of the Term Loan, Fertitta
Entertainment, Inc. shall have received (i) $1,250,000 in Cash and (ii) 75,000
shares of Borrower’s common stock, in full satisfaction of Fertitta
Entertainment, Inc.’s prior $1,500,000 loan to Borrower.

 

(vi)        Registration Rights Agreement. The Registration Rights Agreement
shall have been executed and delivered by Borrower.

 

(vii)       Director Nominees. Jonathan Green shall have been elected to the
board of directors of Borrower (the “Board”) as a Class III Director (as defined
in Borrower’s Third Amended and Restated Certificate of Incorporation) and Scott
Fletcher shall have been nominated by the Target pursuant to the terms of the
Merger Agreement and elected to the Board as a Class II Director (as defined in
Borrower’s Third Amended and Restated Certificate of Incorporation), in each
case at the Special Meeting (as defined in the Merger Agreement).

 



28

 

 

(d)          Existing Indebtedness. On the Closing Date, Borrower and its
Subsidiaries and Target shall have (i) repaid in full all Existing Indebtedness,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder and (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Borrower and its Subsidiaries or Target thereunder being
repaid on the Closing Date.

 

(e)          Governmental Authorizations and Consents. The Borrower shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the Transactions
and each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
in writing to the Borrower by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the Transactions or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

(f)          No Issuances of Additional Capital Stock. Since August 23, 2018,
except as contemplated by the Related Agreements, Borrower shall not have issued
any additional shares of Capital Stock (including any warrants, options or other
instruments convertible into shares of Capital Stock), including previously
outstanding shares of common stock that have been redeemed other than pursuant
to Sections 3.1(c)(iv) and 3.1(c)(v); provided that Borrower may issue (or
re-issue) shares of Capital Stock solely to the extent required in order to fund
the Minimum Cash Consideration Amount (as defined in the Merger Agreement).

 

(g)          Opinions of Counsel to the Borrower. Lenders and their respective
counsel shall have received originally executed copies of a customary opinion of
Winston & Strawn LLP, counsel for the Borrower, dated as of the Closing Date in
form and substance satisfactory to Administrative Agent (and the Borrower hereby
instructs such counsel to deliver such opinions to Administrative Agent and
Lenders).

 

(h)          Fees. Prior to or substantially concurrently with the funding of
the Term Loan hereunder, Administrative Agent shall have received (i) payment of
all fees required to be paid by Borrower or OpCo on the Closing Date pursuant to
the Commitment Letter or Fee Letter and (ii) reimbursement for all costs and
expenses required to be paid to Luxor Capital and/or its Affiliates by Borrower
or OpCo pursuant to the Commitment Letter, in each case, for which invoices have
been presented at least two Business Days prior to the Closing Date (including
the reasonable and documented out-of-pocket costs and expenses of Luxor
Capital’s and its Affiliates’ due diligence investigation and any fees and
expenses of legal counsel), which amounts may be offset against the proceeds of
the Term Loan.

 

(i)          Solvency Certificate. On the Closing Date, Administrative Agent
shall have received a Solvency Certificate from the chief financial officer (or
other financial officer with reasonably equivalent responsibilities) of the
Borrower certifying as to the matters set forth therein dated as of the Closing
Date.

 

(j)          Minimum Liquidity. The Borrower shall demonstrate in form and
substance reasonably satisfactory to Administrative Agent that on the Closing
Date, including the payment of all Transaction Costs required to be paid in
Cash, the Borrower shall have at least $75,000,000 of Cash.

 

(k)          No Waitr Material Adverse Effect. Since December 31, 2017, no Waitr
Material Adverse Effect has occurred.

 



29

 

 

(l)          Officer’s Certificate. Administrative Agent shall have received a
certificate signed by an Authorized Officer of the Borrower certifying as of the
Closing Date to the matters set forth in Sections 3.1(j), (k), (o) and (p).

 

(m)          USA Patriot Act. No later than two Business Days in advance of the
Closing Date, Administrative Agent shall have received all documentation and
other information reasonably requested by the Lender at least 10 days in advance
of the Closing Date, which documentation or other information is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

 

(n)          Funding Notice. Administrative Agent shall have received at least
one Business Day prior to the Closing Date a fully executed and delivered
Funding Notice.

 

(o)          Representations and Warranties. Other than the representation and
warranty contained in Section 4.9, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of the Closing Date (except for those
representations and warranties that are conditioned by materiality, which shall
be true and correct in all respects) on and as of the Closing Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except for those representations and warranties that are
conditioned by materiality, which shall have been true and correct in all
respects) on and as of such earlier date.

 

(p)          No Default or Event of Default. As of the Closing Date, no event
shall have occurred and be continuing or would result from the consummation of
the applicable Credit Extension that would constitute an Event of Default or a
Default.

 

Each Lender, by delivering its signature page to this Agreement on the Closing
Date, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by Administrative Agent, Required Lenders or Lenders, as applicable on the
Closing Date.

 

3.2.        Conditions Subsequent to the Closing Date. Borrower shall fulfill,
on or before the date applicable thereto (which date can be extended in writing
by Administrative Agent in its sole discretion), each of the conditions
subsequent specified in Section 5.12.

 

Section 4.        REPRESENTATIONS AND WARRANTIES OF BORROWER

 

In order to induce Administrative Agent and Lenders to enter into this Agreement
and to make the Credit Extension to be made thereby, the Borrower represents and
warrants to Administrative Agent and Lender, on the Closing Date, that the
following statements are true and correct:

 

4.1.        Organization; Requisite Power and Authority; Qualification. Each of
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect.

 



30

 

 

4.2.          Capital Stock and Ownership. The Capital Stock of each of Borrower
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which Borrower or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Capital Stock of Borrower or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Borrower or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Borrower or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Borrower or any of its Subsidiaries. Schedule 4.2 correctly sets forth (a) the
ownership interest of Borrower and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date both before and after giving effect to the
Transactions and (b) the authorized Capital Stock of Borrower on the date hereof
and after giving effect to the Transactions; (c) the number of shares of Capital
Stock of Borrower issued and outstanding on the date hereof and after giving
effect to the Transactions; (d) the number of shares of Capital Stock issuable
pursuant to Borrower’s or any Subsidiary’s stock plans; and (e) the number of
shares of Capital Stock issuable and reserved for issuance pursuant to
Securities (other than the Warrants and the Notes) exercisable for, or
convertible into or exchangeable for any shares of Capital Stock of Borrower or
any of its Subsidiaries. No Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to any Capital Stock of Borrower or
any of its Subsidiaries. Except as described on Schedule 4.2 and except for the
Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements, registration rights
agreements or other similar agreements of any kind among Borrower and any of the
securityholders of Borrower relating to the Capital Stock of Borrower held by
them. Except as described on Schedule 4.2 and except pursuant to the
Registration Rights Agreement, no Person has the right to require Borrower to
register any securities of Borrower under the Securities Act, whether on a
demand basis or in connection with the registration of Capital Stock of Borrower
for its own account or for the account of any other Person. Except as described
on Schedule 4.2 and except upon conversion of the Notes pursuant to their terms
and the terms of this Agreement, the issuance of the Notes will not obligate
Borrower to issue shares of Capital Stock or other Securities to any other
Person and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding Security. The Capital Stock issuable
upon conversion of the Notes, when issued, sold and delivered in accordance with
the terms of this Agreement and the Notes for the consideration provided for
herein and therein, will be duly and validly issued, fully paid and
nonassessable.

 

4.3.          Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of the Borrower.

 

4.4.          No Conflict. The execution, delivery and performance by the
Borrower of the Credit Documents and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate any
provision of (i) any law or any governmental rule or regulation applicable to
Borrower or any of its Subsidiaries, (ii) any of the Organizational Documents of
Borrower or any of its Subsidiaries, or (iii) any order, judgment or decree of
any court or other agency of government binding on Borrower or any of its
Subsidiaries; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Borrower or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents (as defined in the Credit and Guaranty Agreement) in favor of
Collateral Agent (as defined in the Credit and Guaranty Agreement), on behalf of
Secured Parties (as defined in the Credit and Guaranty Agreement)); or (d)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Borrower or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders except, with respect
to any conflict, breach, violation, contravention, approval or consent referred
to in clauses (a)(i), (a)(iii), (b), (c), or (d), to the extent that such
conflict, breach, violation, contravention or failure to obtain such approval or
consent, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 



31

 

 

4.5.          Governmental Consents. The execution, delivery and performance by
the Borrower of the Credit Documents and the consummation of the transactions
contemplated by the Credit Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority.

 

4.6.          Binding Obligation. Each Credit Document has been duly executed
and delivered by the Borrower and is the legally valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

4.7.          Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments. As of the Closing Date, neither
Target nor any of its Subsidiaries has any contingent liability or liability for
taxes, long term lease or unusual forward or long term commitment that is not
reflected in the Historical Financial Statements or the notes thereto and which
in any such case is material in relation to the business, operations,
properties, assets or financial condition of Target and any of its Subsidiaries
taken as a whole.

 

4.8.          Projections. On and as of the Closing Date, the Projections of
Borrower and its Subsidiaries for the period of Fiscal Year 2019 through and
including Fiscal Year 2023, including monthly projections for each month during
the Fiscal Year in which the Closing Date takes place, (the “Projections”) are
based on good faith estimates and assumptions made by the management of
Borrower; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material and are
intended to be considered forward-looking statements within the meaning of the
“safe harbor” provisions of the Private Securities Litigation Reform Act of
1995; provided further, as of the Closing Date, management of Borrower believed
that the Projections were reasonable and attainable.

 

4.9.          No Material Adverse Change. Since December 31, 2017, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

 

4.10.         Adverse Proceedings, etc. Except as set forth in Schedule 4.11,
there are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 



32

 

 

4.11.      Payment of Taxes. Except as otherwise permitted under Section 5.3,
all tax returns and reports of Borrower and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable. Borrower knows of no proposed tax assessment against
Borrower or any of its Subsidiaries which is not being actively contested by
Borrower or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

 

4.12.      Properties.

 

(a)          Title. Each of Borrower and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.

 

(b)          Real Estate. As of the Closing Date, Schedule 4.13 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of the Borrower, regardless of whether the Borrower is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease, sublease or assignment. Each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and Borrower does not
have knowledge of any default that has occurred and is continuing thereunder,
and each such agreement constitutes the legally valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles.

 

4.13.      Environmental Matters. Neither Borrower nor any of its Subsidiaries
nor any of their respective Real Property Facilities or operations are subject
to any outstanding written order, consent decree or settlement agreement with
any Person relating to any Environmental Law or any Environmental Claim that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Borrower’s and
its Subsidiaries’ knowledge, have been, no conditions, occurrences, or events
which could reasonably be expected to form the basis of an Environmental Claim
against Borrower or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither Borrower nor any of its Subsidiaries nor, to the Borrower’s knowledge,
any predecessor of Borrower or any of its Subsidiaries has filed any notice
under any Environmental Law indicating past or present treatment of Hazardous
Materials at any Real Property Facility, and none of Borrower’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent that could reasonably be expected to have a Material
Adverse Effect. Borrower and each of its Subsidiaries is and has been in
compliance with all Environmental Laws, including obtaining and maintaining all
Governmental Authorizations required by any applicable Environmental Law except
such non-compliance or Governmental Authorizations that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. There has been no Release of any Hazardous Materials at, on, under or
from any property currently owned, or to each of Borrower’s and its
Subsidiaries’ knowledge, at, on, under or from any property currently leased or
operated or formerly owned, leased or operated by Borrower or any of its
Subsidiaries that, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect.

 



33

 

 

4.14.         No Defaults. Neither Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

 

4.15.         Material Contracts. All Material Contracts are in full force and
effect and no defaults currently exist thereunder.

 

4.16.         Governmental Regulation. Neither Borrower nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Borrower nor any of its Subsidiaries
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

 

4.17.         Margin Stock. Neither Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Term Loan made to the Borrower will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

4.18.         Employee Matters. Neither Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the best knowledge of
Borrower, Holdings and OpCo, threatened in writing against any of them before
the National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Borrower or any of its Subsidiaries or to the best knowledge of
Borrower, Holdings and OpCo, threatened in writing against any of them, (b) no
strike or work stoppage in existence or threatened involving Borrower or any of
its Subsidiaries, and (c) to the best knowledge of Borrower, Holdings and OpCo,
no union representation question existing with respect to the employees of
Borrower or any of its Subsidiaries and, to the best knowledge of Borrower,
Holdings and OpCo, no union organization activity that is taking place, except
(with respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

 

4.19.         Employee Benefit Plans. Borrower, each of its Subsidiaries and
each of their respective ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan, except (with respect to any matter specified in the
preceding clause, either individually or in the aggregate) such as is not
reasonably likely to have a Material Adverse Effect.. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Borrower, any of its Subsidiaries or any
of their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected
to occur. Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Borrower, any of its Subsidiaries or any of their ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Borrower, its Subsidiaries and their respective ERISA Affiliates
for a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is zero. Borrower, each of its Subsidiaries
and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

 



34

 

 

4.20.         Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby (it
being understood and agreed that this representation does not cover or apply to
any underwriting or financial advisory fees payable in connection with the
Transactions).

 

4.21.         Solvency. The Borrower is and, after the consummation of the
Transactions to occur on the Closing Date and the incurrence of indebtedness and
obligations in connection therewith, will be, Solvent.

 

4.22.         [Reserved].

 

4.23.         Compliance with Statutes, etc. Each of Borrower and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any Governmental Authorizations issued under such Environmental Laws with
respect to any such Real Estate Asset or the operations of Borrower or any of
its Subsidiaries), except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

4.24.         Disclosure. No representation or warranty of the Borrower
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Borrower or any of
its Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact (known to Borrower, Holdings or OpCo, in the case of any document not
furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Borrower, Holdings or OpCo to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results. There are no facts
known (or which should upon the reasonable exercise of diligence be known) to
Borrower, Holdings or OpCo (other than matters of a general economic nature)
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect and that have not been disclosed herein or in such
other documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

 



35

 

 

4.25.      Intellectual Property. Except as set forth on Schedule 4.26, the
Borrower and each Subsidiary of the Borrower owns, or is licensed to use, all
Intellectual Property necessary to conduct its business as currently conducted
except for such Intellectual Property the failure of which to own or license
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the knowledge of the Borrower, except
as set forth on Schedule 4.26, (a) the conduct and operations of the businesses
of the Borrower and each Subsidiary of the Borrower does not infringe,
misappropriate, dilute or violate any Intellectual Property owned by any other
Person and (b) no other Person has contested any right, title or interest of the
Borrower or any Subsidiary of the Borrower in, or relating to, any Intellectual
Property, other than, in each case, as would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

4.26.      Foreign Assets Control Regulations; Anti-Money Laundering;
Anti-Corruption Practices.

 

(a)          The Borrower and each Subsidiary of the Borrower is in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations (“Sanctions”) as administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) and the U.S. State
Department. The Borrower is not and no Subsidiary of the Borrower is (i) a
Person on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”), (ii) a person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. person cannot deal or otherwise engage in
business transactions with such person, (iii) a Person organized or resident in
a country or territory subject to comprehensive Sanctions (a “Sanctioned
Country”), or (iv) owned or controlled by (including by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person on the SDN List or a government of a
Sanctioned Country such that the entry into, or performance under, this
Agreement or any other Credit Document would be prohibited by U.S. law.

 

(b)          The Borrower and each Subsidiary of the Borrower is in compliance
with all laws related to terrorism or is in compliance in all material respects
with all laws related to money laundering including: (i) all applicable
requirements of the Currency and Foreign Transactions Reporting Act of 1970 (31
U.S.C. 5311 et. seq., (the Bank Secrecy Act)), as amended by Title III of the
USA Patriot Act, (ii) the Trading with the Enemy Act, (iii) Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001 (66 Fed. Reg. 49079),
any other enabling legislation, executive order or regulations issued pursuant
or relating thereto and (iv) other applicable federal or state laws relating to
“know your customer” or anti-money laundering rules and regulations. No action,
suit or proceeding by or before any court or Governmental Authority with respect
to compliance with such anti-money laundering laws is pending or threatened in
writing against the Borrower or any Subsidiary of the Borrower.

 

(c)          The Borrower and each Subsidiary of the Borrower is in compliance
in all material respects with all applicable anti-corruption laws, including the
U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”) and the U.K. Bribery Act
2010 (“Anti-Corruption Laws”). The Borrower has not, nor has any Subsidiary of
the Borrower, nor, to the knowledge of the Borrower, has any director, officer,
agent, employee, or other person acting on behalf of the Borrower or any
Subsidiary of the Borrower, taken any action, directly or indirectly, that would
result in a violation of applicable Anti-Corruption Laws. The Borrower and each
Subsidiary of the Borrower has instituted and will continue to maintain policies
and procedures designed to promote compliance with applicable Anti-Corruption
Laws.

 



36

 

 

4.27.      Delivery of SEC Filings. Borrower has made available to the Lenders
through the EDGAR system, true and complete copies of Borrower’s most recent
Annual Report on Form 10-K for the fiscal year ended December 31, 2017 (the
“10-K”), and all other reports filed by Borrower pursuant to the Exchange Act
since the filing of the 10-K and prior to the date hereof (collectively, the
“SEC Filings”). The SEC Filings are the only filings required of Borrower
pursuant to the Exchange Act for such periods.

 

4.28.      SEC Filings.

 

(a)          At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the Exchange Act and did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

(b)          Each registration statement and any amendment thereto filed by
Borrower since April 28, 2016 pursuant to the Securities Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the Securities Act
and did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the Securities Act, as of its issue date and as of the closing
of any sale of securities pursuant thereto did not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading.

 

4.29.      Internal Controls. Borrower and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Borrower has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for Borrower and
designed such disclosure controls and procedures to ensure that material
information relating to Borrower, including its Subsidiaries, is made known to
the certifying officers by others within those entities, particularly during the
period in which Borrower’s most recently filed period report under the Exchange
Act is being prepared. Borrower’s certifying officers have evaluated the
effectiveness of Borrower’s controls and procedures as of a date within 90 days
prior to the filing date of the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). Borrower presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in Borrower’s internal
control over financial reporting (as defined in Exchange Act Rule 15d-15) or, to
the Borrower’s knowledge, in other factors that could significantly affect
Borrower’s internal controls. Borrower maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the Exchange Act.

 

4.30.      No Directed Selling Efforts or General Solicitation. Neither Borrower
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D, as promulgated by
the Securities and Exchange Commission under the Securities Act) in connection
with the offer or sale of the Notes.

 



37

 

 

4.31.      No Integrated Offering. Neither Borrower nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Borrower Security or solicited any offers to buy any
Security, under circumstances that would adversely affect reliance by Borrower
on Section 4(a)(2) of the Securities Act for the exemption from registration for
the transactions contemplated hereby or would require registration of the Notes
under the Securities Act. None of Borrower, its Subsidiaries, their Affiliates
and any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that require the offer of the Notes hereunder to be
registered under the Securities Act or cause the offering of the Notes hereunder
to be integrated with other offerings for purposes of any applicable stockholder
approval provisions of the rules of Nasdaq.

 

4.32.      Private Placement. Assuming the accuracy of the representations and
warranties of each of the Lenders in Section 7, the offer and sale of the Notes
to the Lenders as contemplated hereby is exempt from the registration
requirements of the Securities Act.

 

Section 5.         AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that until the earlier of (i) the Facility
Termination Date and (ii) the date that Notes comprising at least $45,000,000 of
the principal amount of the Term Loan have been exchanged for New Notes (as
defined in the Exchange Letter), the Borrower shall perform, and shall cause
each of its Subsidiaries to perform, all covenants in this Section 5.

 

5.1.        Financial Statements and Other Reports. Unless otherwise provided
below, Borrower will deliver to Administrative Agent and Lenders:

 

(a)          [Reserved];

 

(b)          Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the end of the first three Fiscal Quarters of each
Fiscal Year, the consolidated balance sheets of Borrower and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of Borrower and its Subsidiaries for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto;

 

(c)          Annual Financial Statements. As soon as available, and in any event
within 90 days after the end of each Fiscal Year, (i) the consolidated balance
sheets of Borrower and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Borrower and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year and the corresponding figures from the Financial Plan for the Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification with respect thereto; and (ii) with respect to
such consolidated financial statements a report thereon of Moss Adams, LLP or
other independent certified public accountants of recognized national standing
selected by Borrower, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards in the United States of America;

 



38

 

 

(d)          Compliance Certificate. Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

 

(e)          [reserved];

 

(f)          Notice of Default. Promptly upon any officer of Borrower, Holdings
or OpCo obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Borrower,
Holdings or OpCo with respect thereto; or (ii) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of its Authorized Officers specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, default, event or condition, and what action
Borrower has taken, is taking and proposes to take with respect thereto;

 

(g)          Notice of Litigation. Promptly upon any officer of Borrower,
Holdings or OpCo obtaining knowledge of (i) the institution of any Adverse
Proceeding not previously disclosed in writing by Borrower to Lenders, or (ii)
any material development in any Adverse Proceeding that, in the case of either
clause (i) or (ii) could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to Borrower, Holdings or OpCo to enable Lenders
and their counsel to evaluate such matters (it being understood that the receipt
of any privileged information in respect of such Adverse Proceeding shall be
subject to the execution by Lenders of documents required, in the reasonable
opinion of the Borrower, to protect attorney-work product and/or attorney-client
privileges);

 

(h)          ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

 

(i)          Financial Plan. As soon as practicable and in any event no later
than thirty days after the end of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Term Loan (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Borrower and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Borrower and its Subsidiaries for each month of each
such Fiscal Year, and (iv) forecasts demonstrating adequate liquidity through
the final maturity date of the Term Loan, together, in each case, with an
explanation of the assumptions on which such forecasts are based all in form and
substance reasonably satisfactory to Administrative Agent;

 

(j)          [reserved];

 



39

 

 

(k)         [reserved];

 

(l)          [reserved];

 

(m)          Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Borrower or any Subsidiary of Borrower to
its security holders acting in such capacity, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Borrower or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, (iii) all press releases and other statements made available
generally by Borrower or any of its Subsidiaries to the public concerning
material developments in the business of Borrower or any of its Subsidiaries,
and (B) such other information and data with respect to Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent.

 

Documents required to be delivered pursuant to Section 5.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered (a)
on the date on which Borrower posts such documents, or provides a link thereto
on its website on the Internet at the website address or (b) on the date which
such documents are filed for public availability on the Securities and Exchange
Commission’s Electronic Data Gathering and Retrieval System (EDGAR).

 

5.2.        Existence. Except as otherwise permitted under Section 6.9, the
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, the Borrower shall not
nor shall any of its Subsidiaries be required to preserve any such existence,
right or franchise, licenses and permits if such Person’s board of directors (or
similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or to
Lenders.

 

5.3.        Payment of Taxes and Claims. The Borrower will, and will cause each
of its Subsidiaries to, pay all Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserve or other appropriate provision, as shall
be required in conformity with GAAP shall have been made therefor. The Borrower
will not, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than
Borrower or any of its Subsidiaries). In addition, Borrower agrees to pay to the
relevant Governmental Authority or, at the option of Administrative Agent,
timely reimburse it for the payment of, any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by any Governmental Authority that arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement.

 

5.4.        Maintenance of Properties. The Borrower will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Borrower and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

 



40

 

 

5.5.          Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, (i) business interruption insurance
reasonably satisfactory to Administrative Agent, and (ii) casualty insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.

 

5.6.          Inspections. The Borrower will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by
Administrative Agent or any Lender to visit and inspect any of the properties of
the Borrower and any of its respective Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided, however, in the absence of an Event of Default, such
inspections, visits and discussions shall be limited to three times per Fiscal
Year.

 

5.7.          Lenders Meetings. Borrower, Holdings and OpCo will, upon the
request of Administrative Agent or Required Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location as may be agreed to by
Borrower and Administrative Agent) at such time as may be agreed to by Borrower
and Administrative Agent.

 

5.8.          Compliance with Laws. The Borrower will comply, and shall cause
each of its Subsidiaries to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

5.9.          [Reserved].

 

5.10.        Further Assurances. At any time or from time to time upon the
request of Administrative Agent, the Borrower will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent may reasonably request in order to effect
fully the purposes of the Credit Documents, including providing Lenders with any
information reasonably requested pursuant to Section 10.21.

 

5.11.        Communication with Accountants. The Borrower authorizes
Administrative Agent to communicate directly with the Borrower’s independent
certified public accountants and authorizes and shall instruct those
accountants, in each case subject to such accountants’ customary policies and
procedures, to communicate with Administrative Agent and each Lender information
relating to the Borrower with respect to the business, results of operations and
financial condition of the Borrower and its Subsidiaries; provided however, that
Administrative Agent shall provide the Borrower with notice at least three (3)
Business Days prior to first initiating any such communication and the Borrower
and any of its Subsidiaries shall be given the right to be present at or
participate in such discussions and communications.

 



41

 

 

5.12.      Post-Closing Matters. Borrower shall, and shall cause each of its
applicable Subsidiaries to, satisfy the requirements set forth on Schedule 5.12
on or before the date specified for such requirement or such later date to be
determined by Administrative Agent.1

 

5.13.      Director Nomination and Observer Rights.

 

(a)          The Borrower agrees that, for as long as Luxor Capital, together
with its Affiliates, owns in the aggregate the Minimum Percentage, the Board
will:

 

(i)          at any applicable meeting of the Company’s shareholders, nominate
the Director Designee for election as a Class III Director of the Borrower
(other than in the case of such Director Designee’s refusal or inability to
serve), together with the other persons so nominated on the Borrower’s slate in
the Borrower’s proxy statement or proxy card for such meetings;

 

(ii)         recommend that the shareholders of the Borrower vote to elect the
Director Designee as a Class III Director at such meetings; and

 

(iii)        the Director Designee shall have the right to serve on all
committees of the Board, unless the Board determines in good faith that the
Director Designee does not satisfy the independence and other requirements for
service thereon pursuant to Nasdaq rules.

 

(b)          The Borrower shall use reasonable best efforts (which shall include
the solicitation of proxies) to ensure that the Director Designee is elected at
such meetings.

 

(c)          In the event the then-current Director Designee voluntarily resigns
as a director of the Borrower or is unable to serve as a director of the
Borrower due to death or incapacity, Luxor Capital may nominate a replacement
for the Director Designee (subject to the Board’s good faith completion of its
customary due diligence process, including review of a Directors’ and Officers’
questionnaire).

 

(d)          For as long as Luxor Capital, together with its Affiliates, owns in
the aggregate the Minimum Percentage and Luxor Capital does not have a Director
Designee on the Board, Borrower shall invite a representative of Luxor Capital
to attend all meetings of the Board and all committees thereof in a non-voting
observer capacity and, in this respect, shall give such representative copies of
all notices, minutes, consents, and other materials that it provides to its
directors at the same time and in the same manner as provided to such directors;
provided, however, that such representative shall agree to hold in confidence
all information so provided; provided, further, that Borrower reserves the right
to withhold any information, and to exclude such representative from any meeting
or portion thereof, if access to such information or attendance at such meeting
or portion thereof could result in a conflict of interest or adversely affect
the attorney-client privilege between Borrower and its legal counsel or if such
meeting or portion thereof is an executive session limited solely to independent
directors, independent auditors and/or legal counsel, as the Board may
designate, and such representative (assuming he or she were a member of the
Board) would not meet the then-applicable standards for independence pursuant to
Nasdaq rules.

 

Section 6.        NEGATIVE COVENANTS

 

The Borrower covenants and agrees that until the earlier of (i) the Facility
Termination Date and (ii) the date that Notes comprising at least $45,000,000 of
the principal amount of the Term Loan have been exchanged for New Notes (as
defined in the Exchange Letter), the Borrower shall perform, and shall cause
each of its Subsidiaries to perform, all covenants in this Section 6.

 



 



1 Note to Draft: Schedule 5.12 should include sub (1) of Schedule 5.15 of the
Credit and Guaranty Agreement.

 

42

 

 

6.1.        Indebtedness. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a)          the Obligations;

 

(b)          Indebtedness of any Guarantor Subsidiary to OpCo or to any other
Guarantor Subsidiary, or of OpCo to any Guarantor Subsidiary; provided, (i) all
such Indebtedness shall be evidenced by promissory notes and (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent;

 

(c)          Subordinated Indebtedness and refinancings and extensions of any
such Subordinated Indebtedness in accordance in all respects with the
requirements in respect thereof set forth in Section 6.5(iii);

 

(d)          Indebtedness incurred by Borrower or any of its Subsidiaries
arising from agreements providing for indemnification or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
Borrower or any such Subsidiary pursuant to such agreements, in each case, in
the ordinary course of business;

 

(e)          Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;

 

(f)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;

 

(g)          guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;

 

(h)          guaranties by OpCo of Indebtedness of a Guarantor Subsidiary of
OpCo or guaranties by a Subsidiary of OpCo of Indebtedness of OpCo or a
Guarantor Subsidiary of OpCo with respect, in each case, to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1;

 

(i)           Indebtedness described in Schedule 6.1, but not any extensions,
renewals or replacements of such Indebtedness except (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement, and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable, taken as a whole, to the obligor thereon or to the Lenders than
the Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, such Indebtedness permitted under the immediately preceding
clause (i) or (ii) above shall not (A) include Indebtedness of an obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (B) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced (plus any fees and expenses and including any unfunded or
available commitments), or (C) be incurred, created or assumed if any Default or
Event of Default has occurred and is continuing or would result therefrom;

 



43

 

 

(j)           Indebtedness in an aggregate amount not to exceed at any time
$1,000,000 with respect to (x) Capital Leases and (y) purchase money
Indebtedness (including any Indebtedness acquired in connection with a Permitted
Acquisition); provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness;

 

(k)          other Indebtedness of Borrower and its Subsidiaries in an aggregate
amount not to exceed at any time $5,000,000;

 

(l)           unsecured earn-outs, deferred purchase price payments and working
capital adjustments incurred in connection with Permitted Acquisitions, subject
in each case to the limitations set forth in Section 6.9(e);

 

(m)          indebtedness to a bank arising from the honoring by that bank of a
check, draft or other similar instrument drawn against insufficient funds in the
ordinary course of business;

 

(n)          Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

(o)          Indebtedness existing under any credit card or similar cash
management program in an aggregate amount not to exceed at any time $500,000;

 

(p)          Indebtedness consisting of promissory notes issued by Borrower or
any of its Subsidiaries to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of equity interests of the Borrower or
Holdings or OpCo permitted by Section 6.5; provided, such Indebtedness shall be
subordinated in right of payment to the payment in full of the Obligations
pursuant to terms reasonably satisfactory to Administrative Agent; and

 

(q)          Indebtedness in respect of letters of credit in an aggregate
principal amount not to exceed at any time $3,000,000; and

 

(r)           the Indebtedness and other obligations of Holdings, OpCo and any
Guarantor Subsidiary under the Credit and Guaranty Agreement.

 

6.2.        Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

 

(a)          Liens granted pursuant to the Credit and Guaranty Agreement;

 

(b)          Liens for Taxes (i) not yet delinquent, or (ii) not required to be
paid under Section 5.3 hereof;

 

(c)          statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue, or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of thirty days) are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 



44

 

 

(d)          Liens consisting of pledges or deposits incurred in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money or other Indebtedness) or to secure liability to insurance carriers, so
long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the assets of Borrower and its Subsidiaries on account
thereof;

 

(e)          easements, rights of way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

 

(f)           any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;

 

(g)          Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(h)          purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(i)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)          licenses of patents, trademarks and other intellectual property
rights granted by Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Borrower or such Subsidiary;

 

(l)           Liens described in Schedule 6.2;

 

(m)         Liens securing Capital Leases and/or purchase money Indebtedness
permitted pursuant to Section 6.1(j); provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness;

 

(n)          licenses, sublicenses, leases or subleases granted to third parties
in the ordinary course of business not interfering with the ordinary conduct of
the business of the Borrower or any of its Subsidiaries in the ordinary course
of business;

 

(o)          Liens securing cash collateral for letters of credit permitted by
Section 6.1(d) or (q); and

 



45

 

 

(p)            additional Liens on property of the Borrower or any of its
Subsidiaries not otherwise permitted by this Section 6.2 that secure obligations
up to an aggregate amount of $1,000,000 for all such Liens at any time.

 

6.3.          [Reserved].

 

6.4.          No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale and (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) the Borrower shall not nor shall any of its Subsidiaries enter
into any agreement prohibiting the creation or assumption of any Lien upon any
of its properties or assets, whether now owned or hereafter acquired.

 

6.5.          Restricted Payments. The Borrower shall not, nor shall it permit
any of its Subsidiaries through any manner or means or through any other Person
to, directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Payment
except that the Borrower and its Subsidiaries may (i) make Restricted Payments
to Holdings (and Holdings may make Restricted Payments to Borrower) in an
aggregate amount not to exceed $500,000 in any trailing twelve month period, to
the extent necessary to permit Holdings or Borrower to pay general
administrative costs and expenses, (ii) make Restricted Payments to Holdings
(and Holdings may make Restricted Payments to Borrower) to the extent necessary
to permit Holdings (and, to the extent applicable, Borrower) to discharge the
consolidated tax liabilities of Borrower and its Subsidiaries (solely to the
extent such taxes are imposed with respect to the income or activities of
Borrower and its Subsidiaries), (iii) pay amounts permitted by the subordination
terms applicable to Subordinated Indebtedness permitted hereunder and
refinancings and extensions of any such Subordinated Indebtedness if the terms
and conditions thereof are not less favorable, taken as a whole, to the obligor
thereon or to the Lenders than the Indebtedness being refinanced or extended (it
being understood that the subordination terms of any such refinanced or extended
Subordinated Indebtedness shall be on substantially identical terms as the
Indebtedness so refinanced or otherwise shall be reasonably satisfactory to
Administrative Agent), and the average life to maturity thereof is greater than
or equal to that of the Indebtedness being refinanced or extended, in each case,
so long as Borrower or any of its Subsidiaries, as applicable, applies the
amount of any such Restricted Payment for such purpose; provided, any such
refinanced or extended Subordinated Indebtedness shall not (x) include
Indebtedness of any obligor that was not an obligor with respect to the
Subordinated Indebtedness being refinanced or extended, (y) exceed in principal
amount the Subordinated Indebtedness being refinanced or extended (plus any
fees, premiums and expenses and including any unfunded or available commitments)
or (z) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom, (iv) make Restricted
Payments solely in the form of Capital Stock, (v) make Restricted Payments to
other Subsidiaries of Borrower and (vi) so long as no Default or Event of
Default shall have occurred and be continuing or shall immediately be caused
thereby, cause its Subsidiaries to make Restricted Payments to Holdings, and, if
applicable (but without duplication), cause Holdings to make Restricted Payments
to Borrower, the proceeds of which shall be used solely to purchase or redeem
from current or former employees, members of the board of directors, managers,
consultants (or their respective estates, spouses or former spouses) of Borrower
or Holdings, on account of the death, termination, resignation or other
voluntary or involuntary cessation of such person’s employment or directorship,
shares of such Borrower’s or Holdings’ equity interests or options or warrants
to acquire such equity interests in an aggregate amount for all such payments
not to exceed $1,000,000 in any Fiscal Year (with unused amounts in any Fiscal
Year being carried over to succeeding Fiscal Years subject to a maximum of
$2,500,000 in any Fiscal Year).

 



46

 

 

6.6.        Restrictions on Subsidiary Distributions. Except as provided herein,
the Borrower shall not, nor shall it permit any of its Subsidiaries to, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer any of its
property or assets to Borrower or any other Subsidiary of Borrower other than
restrictions (i) in agreements evidencing purchase money Indebtedness permitted
by Section 6.1(j) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, and (iii) that are
or were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement.

 

6.7.        Investments. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

 

(a)          Investments in Cash and Cash Equivalents;

 

(b)          equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date among OpCo and/or one or more
Guarantor Subsidiaries;

 

(c)          Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors, and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of Borrower and its Subsidiaries;

 

(d)          intercompany loans to the extent permitted under Section 6.1(b);

 

(e)          loans and advances to employees of Borrower and its Subsidiaries
(i) made in the ordinary course of business and described on Schedule 6.7, and
(ii) any refinancings of such loans after the Closing Date in an aggregate
amount not to exceed $100,000 in any Fiscal Year;

 

(f)           Investments made in connection with Permitted Acquisitions
permitted pursuant to Section 6.9;

 

(g)          Investments described in Schedule 6.7;

 

(h)          Investments of a Person (in each case, which is an Investment
permitted by this Section 6.7) that is (i) acquired and becomes a Subsidiary or
(ii) merged or amalgamated or consolidated into any Subsidiary, in each case, in
connection with a Permitted Acquisition after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such Permitted Acquisition, merger, amalgamation or consolidation and were in
existence on the date of such Permitted Acquisition, merger, amalgamation or
consolidation; and

 

(i)          other Investments in an aggregate amount not to exceed at any time
$2,500,000.

 

6.8.       OFAC; USA Patriot Act; Anti-Corruption Laws. The Borrower shall not,
and shall not permit any of its Subsidiaries to fail to comply with the laws,
regulations and executive orders referred to in Section 4.26. The Borrower will
not, nor will any Subsidiary of the Borrower, nor will any director, officer,
agent, employee, or other person acting on behalf of the Borrower or any
Subsidiary of the Borrower, use the proceeds of the Term Loan, directly or
indirectly, for any payments to any Person, including any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, or otherwise
take any action, directly or indirectly, that would result in a violation of any
Anti-Corruption Laws. Furthermore, the Borrower will not, directly or
indirectly, use the proceeds of the transaction, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, Affiliate, joint
venture partner or other Person, to fund any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person participating in the transaction of any Sanctions.

 



47

 

 

6.9.       Fundamental Changes; Disposition of Assets; Acquisitions. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, consummate
any transaction of merger or consolidation, consummate a Division/Series
Transaction, or liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution), or issue any Capital Stock of Borrower, or convey, sell, lease
or sub-lease (as lessor or sublessor), exchange, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any part of its
business, assets or property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, whether now owned or hereafter
acquired, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory, materials and equipment and capital expenditures in
the ordinary course of business) the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any Person or any division
or line of business or other business unit of any Person, except:

 

(a)          any Subsidiary of Borrower may be merged with or into Borrower (so
long as Borrower is the survivor of such merger) or any other Subsidiary of
Borrower, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Subsidiary of Borrower;

 

(b)          sales or other dispositions of assets that do not constitute Asset
Sales;

 

(c)          Asset Sales, the proceeds of which, when aggregated with the
proceeds of all other Asset Sales made within the trailing twelve month period,
are less than $1,000,000; provided (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower (or similar
governing body)) and (2) no less than 75% thereof shall be paid in Cash;

 

(d)          disposals of obsolete, surplus or worn out property;

 

(e)          Permitted Acquisitions; provided, that the aggregate consideration
paid as purchase price consideration (including, without limitation, Cash
consideration, unsecured earnouts (valued at the time of the making of such
Investment in accordance with GAAP) and deferred purchase price payments) does
not exceed $10,000,000 in the aggregate from the Closing Date to the date of
determination;

 

(f)          Investments made in accordance with Section 6.7;

 

(g)         dispositions of inventory or equipment in the ordinary course of
business;

 

(h)         dispositions of Cash Equivalents;

 

(i)          dispositions of accounts receivable in the ordinary course of
business (including any discount and/or forgiveness thereof) or, in the case of
accounts receivable in default, in connection with the collection or compromise
thereof and, in any event, not involving any securitization thereof;

 



48

 

 

(j)          leases, subleases, licenses or sublicenses, in each case, in the
ordinary course of business and which do not materially interfere with the
business of the Borrower;

 

(k)          (i) any termination of any lease in the ordinary course of
business, (ii) any expiration of any option agreement in respect of real or
personal property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims in
the ordinary course of business, in each case, which do not materially interfere
with the business of the Borrower and its Subsidiaries; and

 

(l)          the issuance or sale of Capital Stock of Borrower other than
Disqualified Preferred Stock.

 

provided, that, upon not less than ten (10) Business Days prior written notice
to Administrative Agent, any Subsidiary of Borrower may enter into a
Division/Series Transaction so long as (x) no Default or Event of Default has
occurred and is continuing or would arise therefrom, and (y) if any such
Division/Series Transaction is consummated, each division or series of a Person
created thereby shall be subject to all of the terms and provisions of this
Agreement and the other Credit Documents, as fully as if such Person was subject
hereto and thereto prior to giving effect to such Division/Series Transaction
(and the Borrower shall be required to ensure such division or series complies
with all terms and provisions of this Agreement and the other Credit Documents
as fully as if such division or series was a Subsidiary of the Borrower), and,
upon the request of Administrative Agent, the applicable Person, division and
series shall reaffirm the foregoing in writing in form and substance reasonably
acceptable to Administrative Agent.

 

6.10.      Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, the Borrower shall not, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to qualify directors if required by applicable law; or (b) permit any of
its Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Subsidiary of Borrower, or to qualify directors if required by
applicable law.

 

6.11.      Sales and Lease-Backs. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which the Borrower (a) has sold or transferred or is to sell or to
transfer to any other Person (other than Borrower or any of its Subsidiaries),
or (b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by the Borrower to any Person
(other than Borrower or any of its Subsidiaries) in connection with such lease.

 

6.12.      Transactions with Affiliates. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of Borrower;
provided, however, that the Borrower and its Subsidiaries may enter into or
permit to exist any such transaction if the terms of such transaction are not
less favorable to Borrower or that Subsidiary, as the case may be, than those
that might be obtained at the time from a Person who is not such a holder or
Affiliate; further, provided, that the foregoing restrictions shall not apply to
(a) any transaction between OpCo and any Guarantor Subsidiary; (b) reasonable
and customary fees and indemnitees paid to members of the board of directors (or
similar governing body) of Borrower and its Subsidiaries; (c) compensation
arrangements for officers and other employees of Borrower and its Subsidiaries
entered into in the ordinary course of business; (d) transactions described in
Schedule 6.12 and amendments thereof which are not materially adverse to the
Lenders; (e) Indebtedness permitted by Sections 6.1(b), (h) and (p), Restricted
Payments permitted by Section 6.5 and Investments permitted by Sections 6.7(b),
(d), (e) and (h); (f) consummation of the Transactions; and (g) for the
avoidance of doubt, fees, expenses, indemnity and expense reimbursement payable
to Jefferies LLC and its Affiliates in connection with the Transactions,
including pursuant to the Engagement Letters dated as of May 15, 2018 and
October 10, 2018 between Borrower and Jefferies LLC. Borrower shall disclose in
writing each material transaction with any Affiliate of Borrower or of any such
holder to Administrative Agent; provided, however, the Borrower shall not be
required to disclose in writing any transaction permitted by clauses (a), (b),
(c), (f) and (g) above.

 



49

 

 

6.13.         Conduct of Business. From and after the Closing Date, the Borrower
shall not, nor shall it permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by the Borrower and its
Subsidiaries on the Closing Date or any business reasonably related thereto and
(ii) such other lines of business as may be consented to by Administrative Agent
and Required Lenders.

 

6.14.         Permitted Activities of Holdings. Other than as may be permitted
by the Credit and Guaranty Agreement, Borrower shall ensure that Holdings shall
not (a) incur, directly or indirectly, any Indebtedness or any other obligation
or liability whatsoever other than the Indebtedness and obligations under the
Related Agreements; (b) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by it other than the Liens permitted
pursuant to Section 6.2; (c) engage in any business or activity or own any
assets other than (i) holding 100% of the Capital Stock of OpCo; (ii) performing
its obligations and activities incidental thereto under applicable laws and
regulations, the Credit and Guaranty Agreement, and to the extent not
inconsistent therewith, the Related Agreements and the Credit Documents; and
(iii) making Restricted Payments and Investments and other actions to the extent
permitted by this Agreement; (iv) the execution and delivery or, and the
performance of rights and obligations under, any guarantees of leases or
insurance obligations or other guarantees (including in connection with workers
compensation insurance or self-insurance), in each case, to the extent permitted
hereunder; (v) providing indemnification to officers and directors in the
ordinary course of business and (vi) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and
OpCo and its Subsidiaries; (d) consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person;
(e) sell or otherwise dispose of any Capital Stock of any of its Subsidiaries;
(f) create or acquire any Subsidiary or make or own any Investment in any Person
other than OpCo; or (g) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

 

6.15.         [Reserved]

 

6.16.         Amendments or Waivers with Respect to Subordinated Indebtedness.
The Borrower shall not, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, increase the principal amount thereof, change (to earlier dates)
any dates upon which payments of principal or interest are due thereon, change
any event of default or condition to an event of default with respect thereto
(other than to eliminate any such event of default or increase any grace period
related thereto), change the redemption, prepayment or defeasance provisions
thereof, change the subordination provisions of such Subordinated Indebtedness
(or of any guaranty thereof), or if the effect of such amendment or change,
together with all other amendments or changes made, is to increase materially
the obligations of the obligor thereunder or to confer any additional rights on
the holders of such Subordinated Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to the Borrower or its
Subsidiaries or Lenders.

 

6.17.         Fiscal Year. The Borrower shall not, nor shall it permit any of
its Subsidiaries to change its Fiscal Year end from December 31.

 



50

 

 

6.18.         Amendments to Organizational Agreements and Material Contracts.
The Borrower shall not and shall not permit its Subsidiaries to (a) amend or
permit any amendments to the Borrower’s or any Subsidiary’s Organizational
Documents; or (b) amend or permit any amendments to, or terminate or waive any
provision of, any Material Contract if such amendment, termination, or waiver
would be materially adverse to Administrative Agent or the Lenders.

 

6.19.         Prepayments of Subordinated Indebtedness. The Borrower shall not,
nor shall it permit any of its Subsidiaries or Affiliates to, directly or
indirectly, purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Subordinated
Indebtedness prior to its scheduled maturity, other than Restricted Payments
permitted pursuant to Section 6.5(iii).

 

6.20.         Minimum Liquidity Covenant. Borrower shall not permit Consolidated
Liquidity to be less than $15,000,000 as of the last day of each Fiscal Quarter
ending prior to the Term Loan Maturity Date.

 

Section 7.          REPRESENTATIONS AND WARRANTIES OF LENDERS

 

Each Lender, upon execution and delivery hereof represents and warrants as of
the Closing Date to the Borrower that (i) it is an “accredited investor” (as
defined in Regulation D under the Securities Act); (ii) it is a sophisticated
party and has experience and expertise to evaluate, and is fully informed as to,
the merits and risks of the making of commitments such as the applicable
Commitments, and investing in the applicable Note and the Warrants to be issued
to it (collectively, the “Lender Securities”), and is able to bear the economic
risk of holding the Lender Securities for an indefinite period (including total
loss of its investment); (iii) it will make its Commitment and acquire its
Lender Securities for its own account in the ordinary course of its business and
without a view to distribution of such Commitments and Lender Securities within
the meaning of the Securities Act or the Exchange Act or other federal
securities laws; (iv) such Lender does not own or control, or own or control any
Person owning or controlling, any trade debt or Indebtedness of the Borrower
other than the Obligations or any Capital Stock, Warrants or Notes of the
Borrower; and (v) such Lender acknowledges that Borrower has given such Lender
and its representatives the opportunity to ask questions of the Borrower and to
acquire such additional information regarding its business and its financial
condition as such Lender has requested.

 

Each Lender acknowledges that Lender Securities have not been registered under
the Securities Act, or any state securities laws, and that the Lender Securities
may not be transferred or sold except pursuant to the registration provisions of
the Securities Act or pursuant to an applicable exemption therefrom and subject
to state securities laws, as applicable.

 

Section 8.          EVENTS OF DEFAULT

 

8.1.          Events of Default. If any one or more of the following conditions
or events shall occur (each an “Event of Default”):

 

(a)            Failure to Make Payments When Due. Failure by Borrower to pay (i)
the principal of and premium, if any, on the Term Loan whether at stated
maturity, by acceleration or otherwise; (ii) when due any installment of
principal of the Term Loan, by notice of voluntary prepayment or otherwise; or
(iii) within three (3) Business Days after the same shall become due, any
interest on the Term Loan or any fee or any other amount due hereunder; or

 

(b)            Default in Other Agreements. (i) Failure of the Borrower or any
of its Subsidiaries to pay when due any principal of or interest on or any other
amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount of
$1,500,000 or more or with an aggregate principal amount of $3,500,000 or more,
in each case beyond any applicable grace or cure period, if any, provided
therefor; or (ii) breach or default by the Borrower or any of its Subsidiaries
with respect to any other material term of (1) one or more items of Indebtedness
in the individual or aggregate principal amounts referred to in clause (i)
above, or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond any applicable
grace or cure period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

 



51

 

 

(c)          Breach of Certain Covenants. Failure of the Borrower to perform or
comply with any term or condition contained in Section 2.3, Section 5.1(b), (c),
(d), (f) or (i), Section 5.2, Section 5.5, Section 5.6, Section 5.7,
Section 5.12 or Section 6; or

 

(d)          Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by the Borrower in any
Credit Document or in any statement or certificate at any time given by the
Borrower or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

(e)          Other Defaults Under Credit Documents. The Borrower shall default
in the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of the Borrower
becoming aware of such default, or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or

 

(f)          Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Borrower or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or

 

(g)          Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Borrower or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Borrower or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of Borrower or any of its Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.1(f); or

 



52

 

 

(h)          Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $1,500,000 or (ii) in the aggregate at any time an amount in excess of
$3,500,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has not denied coverage)
shall be entered or filed against Borrower or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

 

(i)            Dissolution. Any order, judgment or decree shall be entered
against the Borrower decreeing the dissolution or split up of the Borrower and
such order shall remain undischarged or unstayed for a period in excess of
thirty days; or

 

(j)            Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 430(k) of the Internal Revenue Code or under Section 303(k) of ERISA; or

 

(k)          Change of Control. A Change of Control shall occur; or

 

(l)            Credit Documents. At any time after the execution and delivery
thereof, (i) this Agreement ceases to be in full force and effect (other than by
reason of the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall be declared null and void, or (ii) the Borrower shall
contest the validity or enforceability of any Credit Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Credit Document;

 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Required
Lenders, upon notice to Borrower by Administrative Agent, (A) the Commitments,
if any, of each Lender having such Commitments shall immediately terminate; and
(B) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by the Borrower: (I) the unpaid principal
amount of and accrued interest on the Term Loan, and (II) all other Obligations.

 

Section 9.        AGENT

 

9.1.        Appointment of Agent. Luxor Capital is hereby appointed
Administrative Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes Luxor Capital, in such capacity, to act as its agent in
accordance with the terms hereof and the other Credit Documents. Administrative
Agent hereby agrees to act upon the express conditions contained herein and the
other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Administrative Agent and Lenders and the Borrower
shall not have any rights as a third party beneficiary of any of the provisions
thereof. In performing its functions and duties hereunder, Administrative Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Borrower or any of its Subsidiaries.

 



53

 

 

9.2.        Powers and Duties. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Credit Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents. Administrative Agent may exercise such powers, rights and remedies
and perform such duties by or through its agents or employees. Administrative
Agent shall not have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon Administrative Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

 

9.3.        General Immunity.

 

(a)          No Responsibility for Certain Matters. Administrative Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by Administrative Agent to Lenders or by or on
behalf of the Borrower to Administrative Agent or any Lender in connection with
the Credit Documents and the transactions contemplated thereby or for the
financial condition or business affairs of the Borrower or any other Person
liable for the payment of any Obligations, nor shall Administrative Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Term Loan or as to
the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Term Loan or the
component amounts thereof.

 

(b)          Exculpatory Provisions. Administrative Agent shall not, nor any of
its officers, partners, directors, employees or agents shall be liable to
Lenders for any action taken or omitted by Administrative Agent under or in
connection with any of the Credit Documents except to the extent caused by or
resulting from Administrative Agent’s bad faith, gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order. Administrative Agent shall be entitled to refrain from any
act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until Administrative Agent shall have received instructions in respect
thereof from Required Lenders (or such other Lenders as may be required to give
such instructions under Section 10.5) and, upon receipt of such instructions
from Required Lenders (or such other Lenders, as the case may be),
Administrative Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions. Without prejudice to the generality of the foregoing,
(i) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Borrower and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.5).

 



54

 

 

9.4.        Agent Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, Administrative Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Term Loan, Administrative
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include Administrative Agent in its individual
capacity. Administrative Agent and its Affiliates may accept deposits from, lend
money to, own securities of, and generally engage in any kind of banking, trust,
financial advisory or other business with Borrower or any of its Affiliates as
if it were not performing the duties specified herein, and may accept fees and
other consideration from Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.

 

9.5.        Lenders’ Representations, Warranties and Acknowledgment.

 

(a)          Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrower and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries. Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Term Loan or at any time or times
thereafter, and Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

(b)          Each Lender, by delivering its signature page to this Agreement on
the Closing Date, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by Administrative Agent, Required Lenders or Lenders, as applicable on
the Closing Date.

 

(c)          Each Lender (i) represents and warrants that as of the Closing Date
neither such Lender nor its Affiliates or Related Funds owns or controls, or
owns or controls any Person owning or controlling, any trade debt or
Indebtedness of the Borrower, other than the Obligations, any Capital Stock,
Warrants or Notes of the Borrower and (ii) covenants and agrees that from and
after the Closing Date neither such Lender nor its Affiliates and Related Funds
shall purchase any trade debt or Indebtedness of the Borrower other than the
Obligations or Capital Stock, Warrants and Notes described in clause (i) above
without the prior written consent of Administrative Agent.

 

9.6.        Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify Administrative Agent, its Affiliates and
its officers, partners, directors, trustees, employees and agents (each, an
“Indemnitee Agent Party”), to the extent that such Indemnitee Agent Party shall
not have been reimbursed by the Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Indemnitee Agent Party in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Credit Documents
or otherwise in its capacity as such Indemnitee Agent Party in any way relating
to or arising out of this Agreement or the other Credit Documents, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s bad
faith, gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable order. If any indemnity
furnished to any Indemnitee Agent Party for any purpose shall, in the opinion of
such Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Indemnitee Agent Party against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

 



55

 

 

9.7.        Successor Administrative Agent.

 

(a)          Administrative Agent may resign at any time by giving thirty days’
prior written notice thereof to Lenders and Borrower. Upon any such notice of
resignation, Required Lenders shall have the right, upon 15 days’ prior written
consent of the Borrower (such consent not to be (a) unreasonably withheld,
conditioned or delayed or (b) required if an Event of Default has occurred and
is continuing), to appoint a successor Administrative Agent. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
promptly transfer to such successor Administrative Agent all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Administrative Agent under the Credit Documents,
whereupon such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.

 

(b)          Notwithstanding anything herein to the contrary, Administrative
Agent may assign their rights and duties as Administrative Agent hereunder to an
Affiliate of Luxor Capital without the prior written consent of, or prior
written notice to, Borrower or the Lenders; provided that Borrower and the
Lenders may deem and treat such assigning Administrative Agent as Administrative
Agent for all purposes hereof, unless and until such assigning Administrative
Agent, as the case may be, provides written notice to Borrower and the Lenders
of such assignment. Upon such assignment such Affiliate shall succeed to and
become vested with all rights, powers, privileges and duties as Administrative
Agent hereunder and under the other Credit Documents.

 

9.8.        Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loan, the Commitments or this Agreement,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loan, the Commitments and this Agreement,

 



56

 

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loan, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Term Loan, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loan, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between
Administrative Agent, in its sole discretion, and such Lender.

 

(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Administrative Agent and not, for the avoidance of doubt, to or for
the benefit of Borrower, that Administrative Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Term Loan, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by Administrative Agent under this Agreement, any Credit
Document or any documents related hereto or thereto).

 

Section 10.      MISCELLANEOUS

 

10.1.      Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to the Borrower or
Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, emailed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or email, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed; provided, no
notice to Administrative Agent shall be effective until received by
Administrative Agent. Any notice given by email shall be considered received on
the next Business Day following the day transmitter sends any such notice;
provided that any such notice shall not be considered received to the extent the
transmitter receives any confirmation that the email was not delivered to or
received by the recipient.

 



57

 

 

10.2.      Expenses. The Borrower shall pay (a) all reasonable and documented
out of pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable and documented fees, out-of-pocket charges and
disbursements of one primary outside legal counsel for Administrative Agent and,
if necessary or appropriate, one local counsel in each relevant jurisdiction and
one regulatory counsel if reasonably required), in connection with the
syndication of the Term Loans and Commitments, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Credit
Documents (including, without limitation, the reasonable out-of-pocket costs and
expenses of Administrative Agent’s and its Affiliates’ due diligence
investigation), or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (b) all out of pocket expenses incurred by
Administrative Agent or any Lender (including the fees, charges and
disbursements of one primary outside counsel for Administrative Agent, one
primary outside counsel to the Lenders (and, in the case of a conflict of
interest, additional counsels, as appropriate) and if necessary or appropriate,
of any special counsel and one local counsel in each relevant jurisdiction (and
in the case of a conflict of interest, additional counsels as appropriate) and
one regulatory counsel if reasonably required) in connection with the
enforcement, collection or protection of their rights (A) in connection with
this Agreement and the other Credit Documents, including their rights under this
Section, or (B) in connection with the Term Loans issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans. Notwithstanding the foregoing, all
expenses incurred by Administrative Agent and its Affiliates in connection with
the Transactions shall only be reimbursable by the Borrower up to the cap set
forth in respect thereof as set forth in the Commitment Letter.

 

10.3.Indemnity.

 

(a)          In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, the
Borrower agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, Administrative Agent and each Lender, their
Affiliates and their respective officers, partners, directors, trustees,
employees and agents of Administrative Agent and each Lender (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided, the
Borrower shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from (i) the bad faith, gross negligence, willful misconduct or material breach
of this Agreement by any Indemnitee, as determined by a court of competent
jurisdiction in a final, non-appealable order, of that Indemnitee or (ii)
disputes solely among Indemnitees not involving any act or omission of the
Borrower or any of its Subsidiaries (other than a dispute against Administrative
Agent in its capacity as such). To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. This Section 10.3(a) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, or other liabilities arising from
any non-Tax claim.

 

(b)          To the extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against Lenders,
Administrative Agent and their respective Affiliates, directors, employees,
attorneys or agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the Term Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and Borrower hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

 



58

 

 

10.4.      Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its respective Affiliates each of is hereby authorized by the Borrower at any
time or from time to time subject to the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed), without notice to the
Borrower or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set-off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts (in whatever currency)) and any other Indebtedness at any time held or
owing by such Lender to or for the credit or the account of the Borrower (in
whatever currency) against and on account of the obligations and liabilities of
the Borrower to such Lender, including all claims of any nature or description
arising out of or connected hereto and with any other Credit Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder, (b) the principal of or the interest on the Term Loan or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured or (c) such obligation or liability is owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation or such Indebtedness.

 

10.5.      Amendments and Waivers.

 

(a)          Required Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c),
no amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by the Borrower therefrom, shall in any
event be effective without the written concurrence of Administrative Agent and
the Required Lenders.

 

(b)          Affected Lenders’ Consent. Without the written consent of each
Lender that would be affected thereby, no amendment, modification, termination,
or consent shall be effective if the effect thereof would:

 

(i)          extend the scheduled final maturity of the Term Loan or any Note;

 

(ii)         waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)        reduce the rate of interest on the Term Loan (other than any waiver
of any increase in the interest rate applicable to the Term Loan pursuant to
Section 2.6) or any fee payable hereunder;

 

(iv)        amend the Conversion Rate (as defined in the Note) of any Note other
than in accordance with its terms;

 

(v)         extend the time for payment of any such interest or fees;

 

(vi)        reduce the principal amount of the Term Loan;

 

(vii)       amend, modify, terminate or waive any provision of this
Section 10.5(b) or Section 10.5(c);

 

(viii)      amend the definition of “Required Lenders” or “Pro Rata Share”;
provided, with the consent of Administrative Agent and the Required Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Required Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments and the Term Loan are included on the
Closing Date; or

 



59

 

 

(ix)         consent to the assignment or transfer by the Borrower of any of its
rights and obligations under any Credit Document.

 

(c)          Other Consents. No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by the
Borrower therefrom, shall amend, modify, terminate or waive any provision of
Section 9 as the same applies to Administrative Agent, or any other provision
hereof as the same applies to the rights or obligations of Administrative Agent,
in each case without the consent of Administrative Agent.

 

(d)          Corrections. Notwithstanding anything to the contrary contained in
this Section 10.5, Administrative Agent and Borrower may amend or modify this
Agreement and any other Credit Document to cure any ambiguity, omission, defect
or inconsistency therein.

 

(e)          Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 10.5 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by the
Borrower, on the Borrower.

 

10.6.      Successors and Assigns.

 

(a)          Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. None of Borrower’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by the Borrower without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, Indemnitee Agent Parties under
Section 9.6, Indemnitees under Section 10.3, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of Administrative Agent and each Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)          Register. Borrower, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Term Loan listed therein for all purposes
hereof, and no assignment or transfer of any such Commitment or Term Loan shall
be effective, in each case, unless and until an Assignment Agreement effecting
the assignment or transfer thereof shall have been delivered to and accepted by
Administrative Agent and recorded in the Register as provided in
Section 10.6(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Term Loan shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Term Loan.

 

(c)          Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Term Loan owing to it or other Obligations (provided, however,
that each such assignment shall be of a uniform, and not varying, percentage of
all rights and obligations under and in respect of the Term Loan and any related
Commitments):

 



60

 

 

(i)          to any Person meeting the criteria of clause (a) of the definition
of the term “Eligible Assignee” upon the giving of notice to Administrative
Agent and the Borrower; and

 

(ii)         to any Person meeting the criteria of clause (b) or clause (c) of
the definition of the term “Eligible Assignee” with the consent of
Administrative Agent; provided, each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $2,500,000
(or such lesser amount as may be agreed to by Borrower and Administrative Agent
or as shall constitute the aggregate amount of the Term Loan of the assigning
Lender) with respect to the assignment of the Term Loan.

 

(d)          Mechanics. The assigning Lender and the assignee thereof shall
execute and deliver to Administrative Agent an Assignment Agreement, together
with such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to Section 2.12(c) or 2.12(d).

 

(e)          Notice of Assignment. Upon its receipt and acceptance of a duly
executed and completed Assignment Agreement, any forms, certificates or other
evidence required by this Agreement in connection therewith, Administrative
Agent shall record the information contained in such Assignment Agreement in the
Register, shall give prompt notice thereof to Borrower and shall maintain a copy
of such Assignment Agreement.

 

(f)          Representations and Warranties of Assignee. Each assignee of a
Lender, upon executing and delivering an Assignment Agreement, represents and
warrants as of the applicable Effective Date (as defined in the applicable
Assignment Agreement) that (i) it is an Eligible Assignee; (ii) it has
experience and expertise to evaluate, and is fully informed as to, the merits
and risks of the making of or investing in commitments or loans such as the
applicable Commitments or Term Loan, as the case may be, and investing in the
applicable Note, and is able to bear the economic risk of holding the Note for
an indefinite period (including total loss of its investment); (iii) it will
make or invest in, as the case may be, its Commitments or Term Loan and acquire
the Note for its own account in the ordinary course of its business and without
a view to distribution of such Commitments or Term Loan within the meaning of
the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of this Section 10.6, the
disposition of Term Loan or any interests therein shall at all times remain
within its exclusive control); and (iv) such Lender does not own or control, or
own or control any Person owning or controlling, any trade debt or Indebtedness
of the Borrower other than the Obligations or any Capital Stock, Warrants or
Notes of the Borrower.

 

(g)          Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (iv) the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Borrower shall issue and
deliver new Notes to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Commitments and/or outstanding Term
Loan of the assignee and/or the assigning Lender.

 



61

 

 

10.7.          Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8.          Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof. Notwithstanding anything herein or implied by law
to the contrary, the agreements of the Borrower set forth in Sections 2.12,
10.2, 10.3, 10.4, and 10.10 and the agreements of Lenders set forth in Sections
2.10, 9.3(b) and 9.6 shall survive the payment of the Term Loan and the
termination hereof.

 

10.9.          No Waiver; Remedies Cumulative. No failure or delay on the part
of Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

10.10.         Marshalling; Payments Set Aside. Neither Administrative Agent nor
any Lender shall be under any obligation to marshal any assets in favor of the
Borrower or any other Person or against or in payment of any or all of the
Obligations. To the extent that the Borrower makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders exercise their rights of setoff,
and such payment or payments or the proceeds of such setoff or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 

10.11.         Severability. In case any provision in or obligation hereunder or
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

10.12.         Obligations Several; Actions in Concert. The obligations of
Lenders hereunder are several and no Lender shall be responsible for the
obligations or Commitment of any other Lender hereunder. Nothing contained
herein or in any other Credit Document, and no action taken by Lenders pursuant
hereto or thereto, shall be deemed to constitute Lenders as a partnership, an
association, a joint venture or any other kind of entity. Anything in this
Agreement or any other Credit Document to the contrary notwithstanding, each
Lender hereby agrees with each other Lender that no Lender shall take any action
to protect or enforce its rights arising out of this Agreement or any Note or
otherwise with respect to the Obligations without first obtaining the prior
written consent of Administrative Agent or Required Lenders (as applicable), it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and any Note or otherwise with respect to the Obligations
shall be taken in concert and at the direction or with the consent of
Administrative Agent or Required Lenders (as applicable).

 



62

 

 

10.13.         Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

10.14.         APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10.15.         CONSENT TO JURISDICTION. (A) ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO ANY CREDIT DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF
THE UNITED STATES OF AMERICA SITTING IN THE SOUTHERN DISTRICT OF NEW YORK AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT
OF ADMINISTRATIVE AGENT TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE
COURTS OF ANY OTHER JURISDICTION TO THE EXTENT ADMINISTRATIVE AGENT DETERMINES
THAT SUCH ACTION IS NECESSARY OR APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES
UNDER THE CREDIT DOCUMENTS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

 

(B)         BORROWER HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND OTHER SERVICE OF PROCESS
OF ANY KIND AND CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION OR PROCEEDING
BROUGHT IN THE UNITED STATES WITH RESPECT TO OR OTHERWISE ARISING OUT OF OR IN
CONNECTION WITH ANY CREDIT DOCUMENT BY ANY MEANS PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF (BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF BORROWER SPECIFIED HEREIN
(AND SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE EFFECTIVE, AS PROVIDED
THEREIN). BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(C)         NOTHING CONTAINED IN THIS SECTION 10.15 SHALL AFFECT THE RIGHT OF
ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

 



63

 

 

10.16.         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

10.17.         Confidentiality. Each Lender shall maintain the confidentiality
of all Confidential Information in accordance with such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by Borrower that, in any event, a Lender may make (i)
disclosures of such Confidential Information to Affiliates of such Lender and to
their agents and advisors (and to other persons authorized by a Lender or
Administrative Agent to organize, present or disseminate such Confidential
Information in connection with disclosures otherwise made in accordance with
this Section 10.17; provided that such persons are advised of and agreed to be
bound by this Section 10.17) on a “need to know” basis solely in connection with
the transactions contemplated hereby and who are informed of the confidential
nature of such Confidential Information and are or have been advised of the
obligation to keep such Confidential Information confidential, (ii) disclosures
of such Confidential Information reasonably required by any bona fide or
potential assignee or transferee in connection with the contemplated assignment
or transfer by such Lender of the Term Loan or by any direct or indirect
contractual counterparties (or the professional advisors thereto) in Interest
Rate Agreements and Currency Agreements (provided, such counterparties and
advisors are advised of and agree to be bound by the provisions of this
Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any Confidential Information relating
to the Borrower received by it from Administrative Agent or any Lender, (iv)
disclosure to any Lender’s financing sources, provided that prior to any
disclosure, such financing source is informed of the confidential nature of the
Confidential Information and agrees to be bound by this Section 10.17, (v)
disclosures required under applicable securities laws in connection with the
registration, holding and sale of Borrower’s Capital Stock, and (vi) disclosures
required or requested by any Governmental Authority or representative thereof or
by the NAIC or pursuant to legal or judicial process or other legal proceeding;
provided, unless specifically prohibited by applicable law or court order, each
Lender shall make reasonable efforts to notify Borrower of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such Governmental Authority) for disclosure of any
such Confidential Information prior to disclosure of such Confidential
Information. For purposes of this Section 10.17, “Confidential Information”
means all information regarding Borrower and its Subsidiaries and their
respective businesses other than any such information that is publicly available
to any Lender on a non-confidential basis prior to disclosure by Borrower or any
of its Subsidiaries. Notwithstanding anything to the contrary set forth herein,
each party (and each of their respective employees, representatives or other
agents) may disclose to any and all persons, without limitations of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions hereof (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
the parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates. Notwithstanding the foregoing, on or after the
Closing Date, Administrative Agent may, at its own expense issue news releases
and publish “tombstone” advertisements and other announcements relating to this
transaction in newspapers, trade journals and other appropriate media (which may
include use of logos of the Borrower) (collectively, “Trade Announcements”). The
Borrower shall not issue any Trade Announcement except (i) disclosures required
by applicable law, regulation, legal process or the rules of the Securities and
Exchange Commission or (ii) with the prior approval of Administrative Agent,
which such approval shall not be unreasonably withheld, conditioned or delayed.

 



64

 

 

10.18.         Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Term Loan made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Term Loan made hereunder is repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Term Loan made hereunder or be refunded to Borrower. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.

 

10.19.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic mail as
a “.pdf” or “.tif” attachment shall be as effective as delivery of a manually
executed counterpart hereof.

 



65

 

 

10.20.         Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

10.21.         Patriot Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
USA Patriot Act.

 

10.22.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of page intentionally left blank]

 

66

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  WAITR HOLDINGS INC.         By: /s/ Christopher Meaux     Name: Christopher
Meaux     Title: Chief Executive Officer

 

[Signature Page to Credit Agreement]

 

 

 

 

  LUXOR CAPITAL GROUP, LP,   as Administrative Agent and Lead Arranger        
By: /s/ Norris Nissim     Name: Norris Nissim     Title: General Counsel

 

[Signature Page to Credit Agreement]

 

 

 

 

  LUXOR CAPITAL PARTNERS, LP,   as a Lender       By: Luxor Capital Group, LP,
its Investment Manager         By: /s/ Norris Nissim     Name: Norris Nissim    
Title: General Counsel       LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP,  
as a Lender       By: Luxor Capital Group, LP, its Investment Manager        
By: /s/ Norris Nissim     Name: Norris Nissim     Title: General Counsel      
LUXOR WAVEFRONT, LP,   as a Lender       By: Luxor Capital Group, LP, its
Investment Manager         By: /s/ Norris Nissim     Name: Norris Nissim    
Title: General Counsel       LUGARD ROAD CAPITAL MASTER FUND, LP,   as a Lender
      By: Luxor Capital Group, LP, its Investment Manager         By: /s/ Norris
Nissim     Name: Norris Nissim     Title: General Counsel

 

[Signature Page to Credit Agreement]

 

 

 

 

APPENDIX A
TO CREDIT AGREEMENT

 

Lender  Term Loan Commitment   Pro
Rata Share  Luxor Capital Partners, LP  $14,573,000    24.29% Luxor Capital
Partners Offshore Master Fund, LP  $10,313,000    17.19% Luxor Wavefront, LP 
$3,540,000    5.90% Lugard Road Capital Master Fund, LP  $31,574,000    52.62%
Total  $60,000,000.00    100%

 

 APPENDIX A-1 

 

 

APPENDIX B
TO CREDIT AGREEMENT

 

Notice Addresses

 

If to the Borrower:

 

1510 West Loop South

Houston, Texas 77027

Attention: General Counsel

 

and

 

Waitr Inc.

844 Ryan Street, Suite 300

Lake Charles, LA 70601

Attention: Chief Executive Officer

 

in each case, with a copy to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel Rubinstein

 

and

 

Cara Stone, LLP

650 Poydras Street, Suite 1130

New Orleans, LA 70130

Attention: Mark Graffagnini

 

 APPENDIX B-1 

 

 

LUXOR CAPITAL GROUP, LP

as Administrative Agent

and Lead Arranger

 

Luxor Capital Group, LP

1114 Avenue of the Americas, 28th Floor

New York, New York 10036

Attention: Legal

Telecopier: (212) 763-8001

 

LUXOR CAPITAL PARTNERS, LP

LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP

LUXOR WAVEFRONT, LP

LUGARD ROAD CAPITAL MASTER FUND, LP

as Lenders

 

c/o Luxor Capital Group, LP

1114 Avenue of the Americas, 28th Floor

New York, New York 10036

Attention: Legal

Telecopier: (212) 763-8001

 

in each case, with a copy to:

 

Sidley Austin LLP

1999 Avenue of the Stars

17th Floor

Los Angeles, California 9006

Attention: Stephen Blevit

 

 APPENDIX B-2 

 